CONTRATO DE CONCESSÃO FLORESTAL Nº 03/2014

CONTRATO DE CONCESSÃO FLORESTAL DECORRENTE DA
CONCORRÊNCIA Nº 01/2013 QUE ENTRE SI CELEBRAM A UNIÃO, por
intermédio do Ministério do Meio Ambiente, com endereço na Esplanada dos
Ministérios, bloco B, CEP 70.068-901, em Brasília/DF, por meio do Serviço Florestal
Brasileiro (SFB), neste ato representado por seu Diretor-geral Substituto, Marcus
Vinicius da Silva Alves, brasileiro, casado, residente e domiciliado em Brasília/DF,
portador da Carteira de Identidade nº 636.150 SSP/DF, inscrito no CPF/MF sob o nº
308.107.281-68, nomeado pela Portaria nº 359, de 17 de setembro de 2010, publicada
no Diário Oficial da União (DOU) de 20 de setembro de 2010, nos termos dos arts. 49,
$ 18, e 53, V, ambos da Lei 11.284/2006, conforme Contrato de Gestão assinado em
08/03/2010, com extrato publicado no DOU de 11 de março de 2010, cujo termo aditivo
foi publicado no DOU de 03 de dezembro de 2013, ou o que venha a substituí-lo,
doravante denominada concedente, c a empresa Brasad'Oc Timber Comércio de
Madeiras Ltda., inscrita no CNPJ sob o nº 12.965.204/0001-46, com endereço na
Rodovia PA 404, Avenida Martinho Monteiro, ramal dos madeireiros, nº 310, bairro
Murinim, no município de Benevides/PA, CEP 68.795-971, doravante designada
concessionário, neste ato representada pelo Sr. Roberto Serpa Bom, portador da
Carteira de Identidade nº 101.676.182-5, expedida pela SSP/PC/RS, e CPF nº
318.229.320-68, tendo em vista o que consta do Processo nº 02209.002247/2013-82 e
em observância às disposições contidas na Lei 11.284/2006, Decreto 6.063/2007 e
Resoluções do Serviço Florestal Brasileiro sobre o tema, aplicando-se subsidiariamente
a Lei 8.666/1993, mediante as cláusulas e condições a seguir estabelecidas.

Cláusula 1º - DO OBJETO.

O contrato tem por objeto a concessão florestal para a prática do manejo florestal
sustentável voltada à exploração de produtos florestais madeireiros e não madeireiros,
na Unidade de Manejo Florestal (UMF) II, localizada na Floresta Nacional do Crepori,

conforme polígono, área e memorial descritivo apresentados no Anexo 1 deste contrato
(Anexo 1 do Edital de Licitação) e demais termos do edital da Concorrência nº 01/2013.

Subcláusula 1.1 — Produtos autorizados.

São passíveis de exploração, sob regime de manejo florestal, os seguintes produtos
florestais: madeira em tora, material lenhoso residual de exploração florestal e produtos
não madeireiros, conforme definições contidas no Anexo 2 deste contrato (Anexo 6 do
Edital de Licitação).

Subcláusula 1.2 — Exclusões.

Os direitos outorgados ao concessionário, nos termos do $1º do art. 16 da Lei
11.284/2006, excluem expressamente:

I | atitularidade imobiliária ou preferência em sua aquisição;
IL o acesso ao patrimônio genético para fins de pesquisa e desenvolvimento,

ga
Página | de 29

anpusd são O
bioprospecção ou constituição de coleções;

III. o uso dos recursos hídricos acima do especificado como insignificante, nos
termos da Lei no 9.433/1997;

IV. a exploração dos recursos minerais;
V. a exploração de recursos pesqueiros ou da fauna silvestre;

VI. a comercialização de créditos decorrentes da emissão evitada de carbono em
florestas naturais.

Subcláusula 1.3 — Contratos com terceiros.

O concessionário poderá contratar terceiros para o desenvolvimento de atividades
inerentes ou subsidiárias ao manejo florestal sustentável, por sua conta e risco, sem
prejuízo de suas responsabilidades, vedada a subconcessão.

Cláusula 3º —- DA PROTEÇÃO DA UMF.

L O concessionário é responsável pela proteção da integridade da UMF e pode
ser responsabilizado por suas ações ou omissões que atentem contra essa
integridade.

IL O concessionário apresentará, antes do início das operações, um plano de
proteção da UMF com as estratégias, medidas e investimentos que serão
realizados, conforme diretrizes a serem editadas pelo SFB.

II O SFB poderá determinar a construção e manutenção de posto de controle
dotado de estrutura de comunicação e portão de segurança no local de tráfego
da produção oriunda da concessão, conforme padrão a ser estabelecido pelo
SFB.

IV. O concessionário deverá notificar o SFB e o Instituto Chico Mendes de
Conservação da Biodiversidade (ICMBio) sempre que constatar atividades
irregulares na UMF e em seu entorno.

V. O concessionário é responsável pela sinalização da UMF, conforme
estabelecido no plano de proteção a que se refere o inciso II desta cláusula, de
acordo com a Resolução SFB nº 11, de 09 de maio de 2012, publicada no
DOU nº 97, de 21 de maio de 2012, seção 1, página 120.

Cláusula 4º - DO REGIME DE PRODUÇÃO.

O regime de produção anual observará o que dispõe a Resolução SFB nº 25, de 02 de
abril de 2014, publicada no DOU nº 64, de 03 de abril de 2014, seção 1, página 54.

A
AR Ao Página 2 de 29
Subcláusula 4.1 — Da produção de toras sob regime de manejo florestal sustentável.

Toda a atividade produtiva realizada na UMF contratada está condicionada à aprovação
de seu Plano de Manejo Florestal Sustentável, nos termos da legislação, normas e das
melhores práticas de produção.

I Durante a elaboração do Plano de Manejo Florestal Sustentável da UMF, o
concessionário poderá realizar os estudos necessários para a elaboração do 1º
Plano Operacional Anual, em conformidade com as normas do órgão
ambiental responsável pelo licenciamento da área.

Subcláusula 4.2 — Da exploração de produtos florestais não madeireiros.

O manejo de produtos florestais não madeireiros está condicionado às regras e
exclusões estabelecidas no Anexo 2 deste contrato (Anexo 6 do Edital de Licitação).

I A exploração dos produtos florestais não madeireiros está condicionada às
normas estabelecidas pelo órgão licenciador e pelo Plano de Manejo da Flona
do Creponi.

Subcláusula 4.3 — Do período de produção anual.

O período de produção anual começa em 15 de maio e termina em 15 de dezembro de
cada ano.

I O período de produção anual poderá ser alterado de ofício ou mediante
solicitação acompanhada de fundamentação técnica apresentada pelo
concessionário e aprovada pelo SFB.

Subcláusula 4.4 — Do período de restrição às atividades de corte, arraste e transporte.

IO período de restrição das atividades de corte, arraste e transporte na floresta
pública federal no período chuvoso obedecerá ao estabelecido pelo órgão
licenciador competente.

IH. Na ausência de período estabelecido conforme o inciso anterior, o

concessionário deverá respeitar o intervalo entre o dia 16 de dezembro de um
ano e o dia 14 de maio do ano imediatamente subsequente.

Cláusula 5º - DO REGIME ECONÔMICO-FINANCEIRO DA CONCESSÃO
FLORESTAL.

O regime econômico-financeiro do contrato observará a Resolução SFB nº 25, de 02 de
abril de 2014, publicada no DOU nº 64, de 03 de abril de 2014, seção 1, página 54,

conforme indicado nos itens a seguir.

Página 3 de 29
Subcláusula 5.1 — O regime econômico-financeiro da concessão florestal compreende
as seguintes obrigações contratuais:

I

H.

HI.

o pagamento de preço calculado sobre os custos de realização do edital da
Concorrência nº 01/2013 da UMF, conforme o art. 37, e seus parágrafos, do
Decreto 6.063/2007;

o pagamento de preço, não inferior ao mínimo definido no edital da
Concorrência nº 01/2013, calculado em função da quantidade de produto
auferido do objeto da concessão;

o pagamento de valor mínimo anual, independentemente da produção ou dos
valores auferidos pelo concessionário com a exploração do objeto da
concessão, conforme estabelecido na Lei 11.284/2006, no Decreto
6.063/2007 e na forma da Resolução SFB nº 25, de 02 de abril de 2014,
publicada no DOU nº 64, de 03 de abril de 2014, seção 1, página 54;

. a indisponibilidade pelo concessionário, salvo disposição contratual, dos bens

considerados reversíveis;

a responsabilidade do concessionário de realizar outros investimentos
previstos no edital da Concorrência nº 01/2013 e neste contrato.

Subcláusula 5.2 — Parâmetros e obrigações do regime econômico-financeiro do

contrato.

Os parâmetros do regime econômico-financeiro deste contrato são:

IL

H.

preço contratado pelo produto madeira em tora — R$ 22,00/m? (vinte e dois
reais por metro cúbico);

ágio do contrato (em %) — 34,31%;

. limite de bonificação em função do ágio (em %) — 25,55%;

. valor de referência do contrato (VRC) — R$ 1.473.860,08 (hum milhão,

quatrocentos e setenta e três mil, oitocentos e sessenta reais e oito centavos);
valor mínimo anual:

a) 5% do VRC, no primeiro ano de exigência de pagamento do valor
mínimo anual — R$ 73.693,00 (setenta e três mil, seiscentos e noventa e
três reais) a ser exigido conforme disposição da Resolução SFB nº 25, de
02 de abril de 2014, publicada no DOU nº 64, de 03 de abril de 2014,
seção 1, página 54;

b) 15% do VRC, no segundo ano de exigência de pagamento do valor
mínimo anual — R$ 221.079,01 (duzentos e vinte e um mil e setenta e
nove reais e um centavo) a ser exigido conforme disposição da

E NE
fd Página 4 de 29
Resolução SFB nº 25, de 02 de abril de 2014, publicada no DOU nº 64,
de 03 de abril de 2014, seção 1, página 54;

c) 30% do VRC, a partir do terceiro ano de exigência de pagamento do
valor mínimo anual — R$ 442.158,02 (quatrocentos e quarenta e dois mil,
cento e cinquenta e oito reais e dois centavos) a ser exigido conforme
disposição da Resolução SFB nº 25, de 02 de abril de 2014, publicada no
DOU nº 64, de 03 de abril de 2014, seção 1, página 54;

VI. preço do material lenhoso residual da exploração:
a) medição por peso — R$ 6,00 (seis reais) por tonelada;

b) medição por volume sólido — R$ 4,20 (quatro reais e vinte centavos) por
metro cúbico;

c) medição por volume empilhado — R$ 3,00 (três reais) por metro estéreo.

VII. preço pela exploração de produtos florestais não madeireiros: valor
correspondente a 50% (cinquenta por cento) da pauta da Secretaria de
Fazenda do Estado do Pará.

Subcláusula 5.3 — Reajuste anual dos parâmetros e obrigações do regime econômico-
financeiro do contrato.

Todos os valores dos parâmetros do regime econômico-financeiro deste contrato serão
corrigidos anualmente, pelo Índice Nacional de Preços ao Consumidor Amplo
(IPCAYIBGE ou por índice específico que venha a ser estabelecido pelo SFB, nos
termos da Resolução SFB nº 25, de 02 de abril de 2014, publicada no DOU nº 64, de 03
de abril de 2014, seção 1, página 54.

I A formalização do reajuste ocorrerá por meio de apostilamento anual, que
corrigirá monetariamente o preço contratado, o valor de referência do
contrato e os valores dos indicadores técnicos associados a investimentos
financeiros anuais por parte do concessionário.

Il. As demais obrigações contratuais calculadas em função do valor de referência
do contrato serão reajustadas automaticamente.

HI. A publicação do reajuste citado no caput desta subcláusula ocorrerá
anualmente até dia 15 de abril e terá efeito a partir do dia 15 de maio de cada
ano.

IV. O primeiro reajuste ocorrerá com base no índice de reajuste correspondente
ao período entre a assinatura do contrato e o dia 15 de abril subsequente.

V. Nos termos do $2º do art. 11 da Resolução SFB nº 25, de 02 de abril de 2014,
publicada no DOU nº 64, de 03 de abril de 2014, seção 1, página 54, a
aplicação do IPCA/IBGE poderá não ocorrer ou ocorrer parcialmente.

Página 5 de 29

Subcláusula 5.4 — Pagamento dos custos do edital da Concorrência nº 01/2013.

Os custos do edital perfazem o total de R$ 45.435,05 (quarenta e cinco mil,
quatrocentos e trinta e cinco reais e cinco centavos) e serão pagos pela concessionária
em quatro parcelas, ao longo do primeiro ano da assinatura do contrato, conforme o
calendário a seguir:

1º parcela — R$ 11.358,76 (onze mil, trezentos e cinquenta e oito reais e setenta e
seis centavos) em 05/09/2014;

2º parcela — R$ 11.358,76 (onze mil, trezentos e cinquenta e oito reais e setenta e
seis centavos) em 05/12/2014;

3º parcela — R$ 11.358,76 (onze mil, trezentos e cinquenta e oito reais e setenta e
seis centavos) em 05/03/2015;

4º parcela — R$ 11.358,76 (onze mil, trezentos e cinquenta e oito reais e setenta e
seis centavos) em 05/06/2015;

Subcláusula 5.5 — Pagamento dos preços florestais.

Os pagamentos serão realizados por meio de parcelas trimestrais, de acordo com a
produção auferida no período, conforme estabelecido na Resolução SFB nº 25, de 02 de
abril de 2014, publicada no DOU nº 64, de 03 de abril de 2014, seção 1, página 54.

1

IH.

HI.

O SFB atualizará trimestralmente, por meio de seu sítio na internet, o estado
de execução financeira deste contrato.

O SFB informará trimestralmente, por meio de seu sítio na internet, os
valores a serem recolhidos pelo concessionário.

O SFB procederá, trimestralmente, ao cálculo do valor das parcelas
trimestrais, considerando:

a) os relatórios mensais declaratórios enviados pelos concessionários;

b) o constante do sistema de cadeia de custódia das concessões florestais,
conforme a Resolução SFB nº 6, de 7 de outubro de 2010, publicada no
DOU nº 212, de 05 de novembro de 2010, seção 1, página 95;

c) o somatório dos valores devidos pela produção dos diferentes produtos;

d) outras informações pertinentes.

. O Serviço Florestal Brasileiro emitirá e enviará ao concessionário, em meio

eletrônico, GRU com o valor da parcela trimestral de pagamento.

As parcelas trimestrais contabilizarão, de forma discriminada, os valores dos
preços a serem pagos pelos produtos madeira em tora, material lenhoso

( ; q Página 6 de 29
residual da exploração e produtos florestais não madeireiros.

VI. As parcelas trimestrais serão numeradas de acordo com os trimestres de cada
ano civil, com datas e métodos de contabilização assim definidos:

a) parcela nº 1 — referente ao período de 1º de janeiro a 31 de março,
equivale ao pagamento da produção transportada no trimestre;

b) parcela nº 2 — referente ao período de 1º de abril a 30 de junho, equivale
ao pagamento da produção transportada no trimestre, acrescida do valor
dos produtos explorados no ano anterior e não transportados;

c) parcela nº 3 — referente ao período de 1º de julho a 30 de setembro,
equivale ao pagamento da produção transportada no trimestre; e

d) parcela nº 4 — referente ao periodo de 1º de outubro a 31 de dezembro,
equivale ao pagamento da produção transportada no trimestre.

VII. As parcelas trimestrais terão os seguintes dias de vencimento:
a) parcela nº 1 — 30 de abril;
b) parcela nº 2 -31 de julho;
c) parcela nº 3 — 31 de outubro; e
d) parcela nº 431 de janeiro do ano seguinte.
VIII. Se o vencimento ocorrer em final de semana ou feriado, a data será
postergada para o primeiro dia útil subsequente.
Subcláusula 5.5.1 — Pagamento do produto madeira em tora.
Os pagamentos pelo produto madeira em tora serão efetuados por unidade (m?) de
madeira em tora produzida, em conformidade com a Resolução SFB nº 25, de 02 de
abril de 2014, publicada no DOU nº 64, de 03 de abril de 2014, seção 1, página 54.
I Para fins de medição, serão seguidas as regras estabelecidas pela Resolução
SFB nº 20, de 08 de fevereiro de 2013, publicada no DOU nº 29, de 13 de
fevereiro de 2013, seção 1, página 71.

IH. Para fins de cobrança das parcelas trimestrais, serão cobradas somente as
toras transportadas para fora dos limites da UMF.

TI. A segunda parcela trimestral de cada ano contabilizará, além das toras

transportadas para fora dos limites da UMF durante o trimestre, todas as toras
cortadas pelo concessionário no período de produção do ano anterior e não

transportadas para fora da UMF.
Página 7 de 29
IV. Será contabilizado para fins de cobrança o volume efetivamente explorado,
nos termos da Resolução SFB nº 20, de 08 de fevereiro de 2013, publicada no
DOU nº 29, de 13 de fevereiro de 2013, seção 1, página 71.

V. O valor a ser pago por unidade produzida está estabelecido por meio do Preço
Contratado (PC), expresso neste contrato, e suas atualizações anuais.

VI. O atraso no pagamento das parcelas trimestrais implicará a aplicação de
sanções, multas e outras penalidades previstas na Cláusula 6º deste contrato.

VII. Desconformidades na medição de toras, sonegação de registros e omissões de
valores por parte do concessionário acarretarão a aplicação das sanções
administrativas previstas neste contrato, sem prejuízo das sanções penais
previstas no art. 69-A da Lei 9.605, de 12 de fevereiro de 1998.

Subcláusula 5.5.1.1. — Exceções e isenções ao pagamento relativo à madeira em tora
efetivamente explorada.

Exceções e as isenções ao pagamento relativo à madeira em tora efetivamente explorada
obedecerão às diretrizes estabelecidas pelo SFB, em especial à Resolução SFB nº 20, de
08 de fevereiro de 2013, publicada no DOU nº 29, de 13 de fevereiro de 2013, seção 1,

página 71.

Subcláusula 5.5.2 — Pagamento relativo ao material lenhoso residual.

A aferição dos valores a serem pagos pelo material lenhoso residual seguirá o
calendário dos demais produtos e poderá ser realizada por meio de uma das unidades de
medição, e seus respectivos valores, listados na Subcláusula 5.2, VI, deste de contrato.

L A caracterização do produto como material lenhoso residual seguirá a
definição apresentada no Anexo 2 deste contrato (Anexo 6 do Edital de
Licitação).

IL O concessionário optará pela unidade de medida e submeterá o método de
medição para aprovação do SFB.

II. O SFB definirá o método de controle da produção, formato e periodicidade
dos relatórios de produção a serem apresentados pelo concessionário.

IV. O atraso no pagamento das parcelas trimestrais implicará a aplicação de
sanções, multas e outras penalidades previstas na Cláusula 6º deste contrato.
Subcláusula 5.5.3 — Pagamento relativo aos produtos não madeireiros efetivamente

explorados.

O pagamento relativo aos produtos seguirá o calendário de pagamento do produto
madeira em tora, de acordo com a unidade de medição específica de cada produto.

Cs
Página 8 de 29
IA inclusão de cada produto florestal não madeireiro ensejará a elaboração de
um termo aditivo a este contrato, com detalhamento da unidade de medição e
valores a serem cobrados.

Subcláusula 5.5.4 — Pagamento do Valor Mínimo Anual (VMA).

O valor mínimo anual (VMA) equivale ao preço mínimo a ser cobrado anualmente da
concessionária, conforme regras estabelecidas pela Resolução SFB nº 25, de 02 de abril
de 2014, publicada no DOU nº 64, de 03 de abril de 2014, seção 1, página 54.

I No caso de não cumprimento do prazo para a apresentação do Plano de
Manejo Florestal Sustentável (PMFS) estabelecido na Cláusula 14, o valor
mínimo anual será cobrado, de forma integral, no 13º mês após a assinatura
deste contrato.

II. Anualmente, o SFB verificará o cumprimento do valor mínimo anual, por
meio da comparação entre os valores da produção auferida pelo produto
madeira em tora e o valor mínimo anual estabelecido em contrato, com as
seguintes consequências:

a) caso o valor referente ao volume produzido seja igual ou maior do que o
valor mínimo anual, a obrigação restará cumprida; e

b) caso o valor referente ao volume produzido seja menor do que o valor
mínimo anual, será realizada a cobrança complementar da diferença
encontrada, por meio de GRU específica.

III. A verificação e a compensação do VMA são realizadas com base na produção
efetuada durante os períodos de produção anual, entre os dias 15 de maio e 15
de dezembro.

IV. A verificação do cumprimento do valor mínimo anual ocorrerá
concomitantemente à cobrança da segunda parcela trimestral do ano seguinte
ao término do período de produção anual.

V. O pagamento de cobrança complementar do VMA gera um crédito do mesmo
valor, que somente poderá ser utilizado para abater valores referentes a toras
produzidas no período produtivo anual a que se refere o pagamento e
armazenadas no pátio de estocagem.

VI. O concessionário poderá deixar de fazer o pagamento do valor mínimo anual
nas hipóteses de caso fortuito e força maior que inviabilizem a exploração
florestal, mediante a comprovação dos fatos e a autorização expressa do SFB.

Cláusula 6! - DA SANÇÃO POR ATRASO NO PAGAMENTO.

O atraso no pagamento das parcelas trimestrais e do valor mínimo anual, ou sua

complementação, implicará a aplicação de sanções, multas e outras E so

Página 9 de 29

E iii
previstas neste contrato, conforme descrito a seguir:

a) o valor da multa será de 2% (dois por cento) sobre o valor integral da
parcela inadimplida;

b) os juros e as correções relativos às parcelas inadimplidas serão
calculados pro rata tempore por meio da aplicação da taxa Sistema
Especial de Liquidação e de Custódia (Selic) sobre o valor inadimplido,
conforme os arts. 13 e 37 da Lei 10.522/2002 e o art. 2º da Lei
6.830/1980.

I Considera-se valor inadimplido, para fins deste contrato, a diferença entre o
valor devido e o pago.

II. Para o pagamento de parcelas em atraso, o concessionário deverá solicitar ao
SFB o envio de GRU atualizada com indicação da data de pagamento, com
antecedência mínima de 5 (cinco) dias.

II. Parcelas inadimplidas serão corrigidas de forma independente, e sua
atualização será divulgada junto com as informações mensais sobre a
execução financeira dos contratos.

Cláusula 7º- DA BONIFICAÇÃO.

Bonificação é um desconto percentual sobre o preço estabelecido em contrato para o
produto madeira em tora, concedido em função do desempenho do concessionário,
conforme regras definidas na Resolução SFB nº 04, de 2 de dezembro de 2011,
publicada no DOU nº 231, de 05 de dezembro de 2011, seção 1, página 132.
Subcláusula 7.1 — Do limite de bonificação em função do ágio.

O limite de bonificação em função do ágio deste contrato é de 25,55%, calculado de
acordo com o art. 5º, 82º, da Resolução SFB nº 04, de 2 de dezembro de 2011,
publicada no DOU nº 231, de 05 de dezembro de 2011, seção 1, página 132.

Subcláusula 7.2 — Dos indicadores de bonificação e seus percentuais máximos.

Os indicadores de bonificação deste contrato e seus percentuais de desconto são os
descritos na tabela 1.

Página 10 de 29
Tabela 1 — Indicadores de bonificação do contrato.

Indicadores Percentual de

bonificação (em %)
A4 — Grau de processamento local do produto. 15
B1 — Investimentos na proteção da UMF. 10
B2 — Geração de empregos pela concessão florestal. 10
B3 — Capacitação dos empregados. 5
B4 — Implantação e manutenção de sistema de gestão da qualidade, 5
responsabilidade social e saúde e segurança no trabalho.
BS — Aproveitamento de resíduos florestais. 15
B6 — Implantação e manutenção de Sistema de Gestão da Qualidade e Ambiental 7
na Indústria.
Limite de bonificação do contrato 67%

Subcláusula 7.3 — Da obtenção da bonificação.

Para a obtenção da bonificação, será observado o procedimento descrito na Resolução
SFB nº 04, de 2 de dezembro de 2011, publicada no DOU nº 231, de 05 de dezembro de
2011, seção 1, página 132, conforme parametrização contida no Anexo 3 deste contrato
(Anexo 15 do Edital de Licitação).

Subcláusula 7.3.1 — Requisitos para a bonificação.

São requisitos para a bonificação:

I existência de ágio contratual, definido a partir da diferença percentual entre o
preço contratado (PC) e preço mínimo do edital (PME);

IL. alcance dos parâmetros de desempenho para bonificação constantes do edital
da Concorrência nº 01/2013;

II. cumprimento da proposta técnica, com alcance dos valores dos indicadores
classificatórios estabelecidos em contrato;

IV. inexistência de aplicação de sanção administrativa e suspensão a que se refere
o $2º do art. 30 da Lei 11.284/2006, confirmada pelo Conselho Diretor do
SFB, no período em relação ao qual a bonificação está sendo solicitada;

V. produção equivalente ao valor mínimo anual no período de produção anual.

E vaio

Página 11 de 29
Subcláusula 7.4 — Da aplicação da bonificação.

A aplicação da bonificação observará o disposto na Resolução SFB nº 04, de 2 de
dezembro de 2011, publicada no DOU nº 231, de 05 de dezembro de 2011, seção 1,
página 132. e seus percentuais anuais serão calculados em função dos seguintes
parâmetros:

L

H.

JT.

o cumprimento dos requisitos mínimos da proposta técnica estabelecidos na
Cláusula 10 deste contrato;

a soma dos percentuais outorgados anualmente para cada indicador;

o limite de bonificação em função do ágio do contrato.

Cláusula $!- DA PRESTAÇÃO DE INFORMAÇÕES.

O concessionário assegurará amplo e irrestrito acesso do SFB às informações sobre a
produção florestal para fins de fiscalização do cumprimento deste contrato, inclusive
àquelas referentes à comercialização dos produtos florestais, garantido o sigilo
comercial.

Subcláusula 8.1 — O concessionário irá prestar periodicamente informações para o
controle da produção e acompanhamento técnico das operações e sobre custos e receitas
e monitoramento do alcance dos indicadores da proposta técnica, conforme modelos e
diretrizes fornecidas pelo SFB, gerando as seguintes obrigações:

I

H.

HI.

Iv.

VI.

VI

atualizar, no máximo a cada três dias, o sistema de controle da produção e da
cadeia de custódia;

enviar relatórios periódicos relativos ao cumprimento dos indicadores da
proposta técnica, conforme orientação do SFB;

enviar o PMFS, suas alterações, os Planos Operacionais Anuais (POAs)
aprovados pelo Instituto Brasileiro de Meio Ambiente e dos Recursos
Naturais Renováveis (Ibama) e todos os documentos relacionados ao seu
licenciamento ambiental;

apresentar, quando requerido, documentação que comprove a manutenção das
condições de habilitação;

manter atualizado sistema de controle financeiro e contábil de custos e
receitas associados à atividade florestal e industrial;

apresentar, até o dia 15 de abril, o relatório anual de atividades, a ser
elaborado conforme orientação técnica do SFB;

. informar ao SFB registros de acidentes de trabalho e sinistros que envolvam a

integridade física de funcionários e terceiros dentro da UMF;

A Na Página 12 de 29
VIII. apresentar balanços contábeis e demonstrações financeiras auditados sempre
que solicitado pelo SFB;

IX. apresentar, sempre que solicitado, os documentos de origem florestal da
matéria-prima processada em unidades industriais objeto de avaliação para
fins de cumprimento da proposta técnica deste contrato.

Subcláusula 8.2 — A apresentação de informações e documentos falsos para fins de
comprovação da produção, origem da madeira, volumetria, espécie, solicitação de
bonificação e comprovação de cumprimento de proposta técnica ensejará a instauração
de processo administrativo para a aplicação de sanções contratuais, sem prejuízo da
notificação aos órgãos responsáveis para as providências cabíveis nas esferas
administrativa, civil e penal, nos termos do art. 69-A da Lei 9.605, de 12 de fevereiro de
1998.

Subcláusula 8.3 - O SFB definirá sobre a necessidade de adoção de sistema de
rastreamento remoto de transporte de produtos florestais, de acordo com regulamento.
Cláusula 9- DOS BENS REVERSÍVEIS.

São considerados bens reversíveis, que retornarão ao titular da floresta pública após a
extinção da concessão, sem qualquer espécie de indenização:

1 a infraestrutura de acesso;

IL as cercas, os aceiros e as porteiras;

III. as construções e instalações permanentes;

IV. as pontes e passagens de nível;

V. a infraestrutura de geração, transmissão e distribuição de eletricidade e de
comunicação instalada durante a execução do contrato, incluindo postes,
tinhas de transmissão e distribuição e estruturas de suporte para antenas.

Subcláusula 9.1 — Do inventário dos bens reversíveis.

O concessionário deverá manter atualizado inventário de bens reversíveis da concessão
florestal durante toda a execução do contrato.

Subcláusula 9.2 — Da indenização de bens reversíveis.

Caso ocorra fato superveniente de relevante interesse público que justifique a rescisão

deste contrato, mediante lei autorizativa específica, serão indenizadas as parcelas de
investimento ainda não amortizadas vinculadas aos bens reversíveis que tenham sido

Página 13 de 29
realizados, nos termos do art. 45, $ 1º, IX, da Lei 11.284/2006.

Cláusula 10 - DO CUMPRIMENTO DA PROPOSTA TÉCNICA.

São indicadores técnicos classificatórios e parâmetros de desempenho a serem
alcançados por este contrato os apresentados na tabela 2.

Tabela 2 — Parâmetros de desempenho mínimo da proposta técnica.

Desempenho
Indicadores Parâmetro de
eclassificatórios desempenho a a. q a A partir da 4º
teAvaliação  2ºAvaliação  Savaliação  APaminça
Mera Sim (x) Não () Anual, a partir da aprovação do terceiro Plano Operacional Anual
(POA)
Investimentos sociais 0,5 R$ha 05 Valor de acordo com apostilamento
Adoção de novas técnicas ; Ê o .

enologias paro Sim (x) Não() Anta, a partir da aprovação E segundo Plano Operacional Anual

manejo florestal

Fator de agregação de Fator de agregação | 46155 18.84617 2423079 26,9231

valor de valor (FAV)

Subcláusula 10.1 — Do cumprimento dos indicadores.

O cumprimento dos parâmetros mínimos de desempenho da proposta técnica constitui
obrigação contratual a ser verificada pelo SFB, conforme periodicidade definida no
Anexo 3 deste contrato (Anexo 15 do Edital de Licitação).

L

H.

HI.

Compete ao concessionário coletar, organizar de forma continua e enviar ao
SFB a informação necessária para a verificação do cumprimento da proposta
técnica, conforme orientação do SFB.

Os valores dos indicadores da proposta técnica poderão ser objeto de revisão
deste contrato, em caso de redução da área outorgada e desde que
comprovado que fatos externos supervenientes reduziram a capacidade do
concessionário de alcançá-los.

A verificação dos indicadores técnicos ocorrerá no ano subsequente ao do
período de avaliação do desempenho e avaliará o desempenho da
concessionária no período compreendido entre o dia 01 de janeiro a 31 de
dezembro de cada ano, contado a partir do período definido no Anexo 3 deste
contrato (Anexo 15 do Edital de Licitação).

Página 14 de 29
Cláusula 11 - DAS OBRIGAÇÕES DO CONCESSIONÁRIO.

O concessionário será responsável por todas as obrigações previstas neste contrato, sem
prejuízo de sua responsabilidade por eventuais prejuízos causados ao poder concedente,
ao meio ambiente ou a terceiros. São obrigações do concessionário:

L cumprir e fazer cumprir os termos do edital da Concorrência nº 01/2013 e as
cláusulas deste contrato;

Il. manter as condições de habilitação e qualificação exigidas na licitação;

TIL. cumprir e fazer cumprir a legislação aplicável ao manejo florestal sustentável,
assim como as diretrizes técnicas e protocolos de manejo florestal
estabelecidos pelo SFB;

IV. executar e monitorar a execução do PMES, conforme previsto no documento
aprovado pelo órgão licenciador, nas normas técnicas aplicáveis e nas
especificações deste contrato;

V. aplicar técnicas de planejamento florestal, de estradas e pátios, de seleção de
corte, abate e arraste que minimizem os impactos ambientais da atividade de
manejo florestal, em conformidade com a legislação vigente e as normas e
diretrizes técnicas do SFB;

VI. implementar o plano de proteção da UMF;

VII. cumprir as normas do Plano de Manejo da Floresta Nacional do Crepon,
assim como as diretrizes estabelecidas pelo seu órgão gestor;

VIII. recolher ao SFB os valores devidos nos termos e prazos previstos neste
contrato;

IX. recrutar e contratar, diretamente ou por qualquer outra forma, por sua conta e
risco, mão de obra necessária para a execução deste contrato, observando o
que dispõe a legislação trabalhista e previdenciária brasileira e
responsabilizando-se, exclusiva e integralmente, pelo recolhimento e
pagamento de contribuições sociais, trabalhistas, previdenciárias e demais
encargos e adicionais pertinentes devidos a qualquer título, na forma da lei;

X. assegurar aos seus empregados e trabalhadores contratados diretamente ou
por meio de terceiros, quando em serviço na UMF, alimentação e alojamentos
em quantidade, qualidade e condições de higiene adequadas, assim como
segurança e assistência de saúde compatíveis com a legislação aplicável;

XI. executar diretamente, contratar ou, de outra maneira, obter, por sua conta e
risco, todos os serviços necessários ao cumprimento deste contrato,
respeitadas sempre as disposições da legislação brasileira em vigor e os
termos deste contrato;

XI. evitar ações ou omissões passíveis de gerar danos ao ecossistema ou a

f Página 15 de 29

qualquer de seus elementos;

XIII. assumir responsabilidade integral por todos os danos e prejuízos ao meio
ambiente, a terceiros e à União que resultarem diretamente de suas ações ou
omissões na execução do PMFS, conforme processo administrativo
específico;

XIV. recuperar as áreas degradadas quando identificado o nexo de causalidade
entre suas ações e os danos ocorridos, independentemente de culpa ou dolo,
sem prejuízo das responsabilidades contratuais, administrativas, civis ou
penais;

XV.respeitar o período de restrição das atividades de corte, arraste e transporte na
floresta pública federal no período chuvoso, conforme definido pelo órgão
ambiental competente;

XVI. manter, na UMF, preposto aprovado pela Administração, durante a
execução do objeto deste contrato, para representá-lo sempre que for
necessário;

XvVII.manter os funcionários em atividade na concessão florestal devidamente
uniformizados e identificados;

XVIII. informar imediatamente à autoridade competente ações próprias ou de
terceiros ou fatos que acarretem danos ao ecossistema, a qualquer de seus
elementos ou às comunidades locais;

XIX. executar as atividades necessárias à manutenção da infraestrutura, zelar pela
integridade dos bens e benfeitorias vinculados à UMF;

XX.permitir amplo e irrestrito acesso dos encarregados da fiscalização,
monitoramento, auditoria e representantes do órgão gestor da Unidade de
Conservação, a qualquer momento, às obras, aos equipamentos, às operações
florestais e às instalações da UMF, bem como à documentação necessária
para o exercício da fiscalização;

XXI. incluir no PMFS a localização e demarcar as Áreas de Reserva Absoluta,
que não poderão ser objeto de qualquer tipo de exploração econômica, nos
termos do art. 32 da Lei 11.284/2006;

XXIL.quando da eventual substituição do responsável técnico, apresentar ao
concedente a prova de inscrição ou registro do novo responsável no Conselho
Regional de Engenharia, Arquitetura e Agronomia (Crea) e o documento que
comprove seu vínculo profissional com o concessionário;

XXIII. definir normas de segurança para todas as atividades realizadas dentro da
UMF, a serem cumpridas por trabalhadores próprios, terceirizados ou
prestadores eventuais de serviços;

XXIV. sinalizar as estradas, conforme padrão oficial;

ds AO
Página 16 de 29
XXV. respeitar a legislação referente à proteção do patrimônio histórico, artístico,
numismático e arqueológico;

XXVI. prever, na elaboração do PMES, medidas para a identificação, proteção e
salvamento de artefatos arqueológicos que por ventura forem localizados nas
unidades de manejo florestal;

XXVII. respeitar o direito de acesso de comunidades locais para a coleta de
produtos florestais não madeireiros;

XXVIII. remover, por sua conta exclusiva, os equipamentos e bens que não sejam
objeto de reversão, quando da extinção deste contrato, na forma prevista na
Cláusula 22 deste contrato.
Cláusula 12 - DAS OBRIGAÇÕES DO CONCEDENTE.
O concedente obrigar-se-á a:

1 exercer a atividade normativa, o controle, a gestão e a fiscalização da
execução deste contrato;

IL. disponibilizar, sem ônus para o concessionário, sistema de controle de cadeia
de custódia da produção de madeira em tora;

HI. estabelecer os marcos geodésicos da UMF;

IV. realizar o controle financeiro e contábil do contrato e manter o concessionário
informado sobre sua execução;

V. controlar o cumprimento das obrigações técnicas e financeiras fixadas neste
contrato;

VI. apoiar a melhoria da qualidade técnica das operações por meio do
monitoramento e de treinamentos;

VIL fixar e aplicar as penalidades administrativas e contratuais impostas ao
concessionário, sem prejuízo das atribuições dos órgãos do Sistema Nacional

do Meio Ambiente (Sisnama) responsáveis pelo controle e pela fiscalização
ambiental.

Cláusula 13 -— RESPONSABILIDADE PELA GESTÃO E PELO
MONITORAMENTO DO CONTRATO.

O SFB, nos termos do art. 55, I, da Lei 11.284/2006, é o responsável exclusivo pela

gestão e pelo monitoramento deste contrato.
ido

Página 17 de 29
Subcláusula 13.1 — Acesso à UMF para fiscalização e monitoramento das atividades.

Os órgãos responsáveis pela fiscalização da floresta pública ou pelo monitoramento das
atividades relativas ao objeto deste contrato terão livre acesso à UMF, a qualquer tempo,
inclusive sem aviso prévio.

I Quando em exercício do direito previsto nesta subcláusula, os servidores,
funcionários ou representantes do Serviço Florestal Brasileiro estarão
devidamente identificados.

W. A fiscalização e o monitoramento por qualquer ente público não exime nem
diminui as responsabilidades do concessionário quanto à observação das
regras previstas neste contrato e na legislação brasileira.

Cláusula 14 - DOS PRAZOS PARA O INÍCIO DAS ATIVIDADES DO
CONCESSIONÁRIO.

Os prazos máximos para o concessionário iniciar as atividades relacionadas a este
contrato são os seguintes:

1 o PMFS será protocolizado no órgão competente até 12 (doze) meses após a
assinatura deste contrato;

IH. o início da execução do plano de manejo florestal sustentável deve ocorrer em
até 36 (trinta e seis) meses após a assinatura deste contrato.

a) Consideram-se, para fins deste contrato, como início da execução do
plano de manejo florestal sustentável, as operações de corte e arraste de
toras de forma contínua.

Cláusula 15 — DAS GARANTIAS FINANCEIRAS DE EXECUÇÃO DO
CONTRATO E SUAS MODALIDADES.

Os critérios para fixação, prestação, execução, atualização, renovação e recomposição
da garantia de execução contratual seguirão os parâmetros e regras estabelecidos na
Resolução SFB nº 16, de 7 de agosto de 2012, publicada no DOU nº 153, de 08 de
agosto de 2012, seção 1, página 96, e suas alterações posteriores.

Subcláusula 15.1 — Do valor da garantia de cumprimento contratual.

Para garantir o fiel cumprimento das obrigações contratualmente assumidas, nos termos
da Resolução SFB nº 16, de 7 de agosto de 2012, publicada no DOU nº 153, de 08 de
agosto de 2012, seção 1, página 96, o concessionário prestará garantia de cumprimento
contratual no valor de R$ 884.316,05 (oitocentos e oitenta e quatro mil, trezentos e
dezesseis reais e cinco centavos), equivalente a 60% do Valor de Referência do
Contrato (VRC), reajustado de acordo com a subcláusula 5.3 e de acordo com as

É polo Página 18 de 29
seguintes prestações:

I 1º prestação: prestada no ato da assinatura do contrato, equivalente a 30% do
valor da garantia, no valor de R$ 265.294,81 (duzentos e sessenta e cinco mil,
duzentos e noventa e quatro reais e oitenta e um centavos) na forma de
Caução em dinheiro;

IL. 2º prestação: a ser prestada em até 10 (dez) dias após a homologação do Plano
de Manejo Florestal Sustentável (PMFS) da UMF, equivalente a 30% do
valor da garantia, no valor de R$ 265.294,81 (duzentos e sessenta e cinco mil,
duzentos e noventa e quatro reais e oitenta e um centavos);

II. 3º prestação: a ser prestada em até 10 (dez) dias após a aprovação do 2º
(segundo) Plano Operacional Anual (POA), equivalente a 40% do valor da
garantia, no valor de R$ 353.726,42 (trezentos e cinquenta e três mil,
setecentos e vinte e seis reais e quarenta e dois centavos).

Subcláusula 15.1.2 — Da execução da garantia de cumprimento contratual.

A execução da garantia de cumprimento contratual será realizada nos termos da
Resolução SFB nº 16, de 7 de agosto de 2012, publicada no DOU nº 153, de 08 de
agosto de 2012, seção 1, página 96, nos casos de:

I. | rescisão contratual, quando houver inadimplência contratual;

Il. ressarcimento de prejuízos ao erário, ocasionados pela ação ou omissão do
concessionário no cumprimento do objeto do contrato, incluindo a
infraestrutura de órgãos governamentais, bens reversíveis da concessão e
inadimplemento das obrigações financeiras contratuais;

II. pagamentos de multas e indenizações contratuais.
Parágrafo único. Caso o valor da garantia seja insuficiente para a cobertura dos
eventos listados, permanecerá o concessionário responsável pelo valor remanescente.
Cláusula 16 - DAS BENFEITORIAS.
As benfeitorias permanentes reverterão, sem ônus, ao titular da área ao fim do contrato
de concessão.
Cláusula 17 —- DA RESPONSABILIDADE POR DANOS RELACIONADOS À
EXECUÇÃO DO CONTRATO.
O concessionário será o único responsável civilmente pelos seus atos, os de seus
prepostos e subcontratados, bem como pela reparação de danos excedentes aos previstos

no contrato e na execução do PMFS. Deverá ainda ressarcir a União dos ônus que esta
venha a ter em consequência de eventuais demandas motivadas por atos de sua

Página 19 de 29

responsabilidade.

Cláusula 18 - DA ALOCAÇÃO DE RISCOS.

A alocação dos riscos associados à execução deste contrato de concessão segue o
disposto na subcláusula 18.1, cabendo ao concessionário a responsabilidade pelos
demais riscos relacionados à presente concessão.

Subcláusula 18.1 — Riscos atribuídos ao concessionário.

Com exceção dos listados no subitem 18.2 deste contrato, o concessionário é integral e
exclusivamente responsável pelos riscos relacionados ao contrato de concessão,
notadamente por:

1.

H.

HI.

VI.

demanda comercial e preços de venda de produtos inferiores aos projetados
pelo concessionário;

aumento do custo de capital, inclusive os resultantes de aumentos das taxas
de juros;

variações nas taxas de câmbio;

. atrasos nos processos de licenciamento por ineficiência do concessionário;

ocorrência de danos ambientais e a terceiros relacionados à atuação do
concessionário;

perda da capacidade financeira de execução do contrato;

VIL perecimento, destruição, furto, perda ou quaisquer outros tipos de danos

causados aos bens reversíveis;

VIIL recuperação, prevenção, remediação e gerenciamento de passivo

IX.

relacionado à atuação do concessionário;

prejuízos causados a terceiros, pelo concessionário ou seus administradores,
empregados, prepostos ou prestadores de serviços ou qualquer outra pessoa
física ou jurídica a ele vinculada, no exercício das atividades abrangidas pela
concessão.

Subcláusula 18.2 — Riscos atribuídos ao poder concedente.

IL

IL

redução da área outorgada por sobreposição a atividades econômicas
reguladas pelo Estado;

redução da área outorgada motivada por fatores sociais;

ide UR

Página 20 de 29
II. necessidade de investimentos, por parte do concessionário, adicionais às
obrigações expressas em contrato;

IV. impedimentos à continuidade da execução do objeto do contrato motivados
por fatores imputados ao poder concedente;

V. mudanças normativas, no âmbito do poder concedente que afetem
diretamente os encargos e custos de produção;

VI. onerações decorrentes de descobertas arqueológicas;

VII, extinção do contrato por interesse da administração.

Cláusula 19 - REEQUILÍBRIO ECONÔMICO-FINANCEIRO DO CONTRATO.
O reequilíbrio econômico financeiro do contrato ocorrerá de acordo com a alocação de
riscos prevista na Cláusula 18 deste contrato.
Subcláusula 19.1 — Medidas de reequilíbrio econômico-financeiro do contrato.
São medidas de reequilíbrio econômico-financeiro deste contrato:

I revisão dos parâmetros de cálculo do Valor de Referência do Contrato (VRC);

Il. a redução do percentual ou suspensão por um período não superior a 1 (um)
ano da cobrança do Valor Mínimo Anual (VMA);

II. a redução por um período não superior a 1 (um) ano das obrigações
associadas à proposta técnica;

IV. a flexibilização da aplicação do índice de reajuste anual do contrato, nos
termos da Resolução SFB 25, de 02 de abril de 2014, publicada no DOU nº
64, de 03 de abril de 20140, seção 1 página 54;
V. revisão dos preços florestais.
Subcláusula 19.2 — Condições para o reequilíbrio econômico-financeiro do contrato.

São condições para o reequilíbrio econômico-financeiro deste contrato:

Ia manutenção da condição da proposta vencedora do certame licitatório que
originou este contrato;

II. a análise e decisão motivada do poder concedente.

[2

Página 21 de 29
Cláusula 20 - DAS SANÇÕES ADMINISTRATIVAS.

A aplicação das sanções será precedida de processo administrativo, observado o direito
à ampla defesa e ao contraditório.

Subcláusula 20.1 — Da aplicação de sanções administrativas.

No caso de descumprimento, por parte do concessionário, das obrigações estabelecidas
neste contrato, aplicar-se-ão as seguintes sanções administrativas, sem prejuízo das
responsabilidades cível e criminal:

I advertência formal por escrito, com o estabelecimento de novo prazo para o
cumprimento das obrigações contratuais pendentes;

Il. multa de até 10% (dez por cento) sobre o valor de referência deste contrato;

III. suspensão temporária da execução do contrato até o cumprimento das
obrigações contratuais pendentes;

IV. rescisão do contrato;

V. suspensão temporária de participação em licitação e impedimento de contratar
com a Administração por prazo não superior a 2 (dois) anos;

VI. declaração de inidoneidade para licitar ou contratar com a administração
pública enquanto perdurarem os motivos determinantes da punição ou até que
seja promovida a reabilitação, na forma da lei.

Subcláusula 20.2 — As sanções poderão ser aplicadas de forma independente ou
cumulativa.

Subcláusula 20.3 — O não atendimento, pelo concessionário, das solicitações,
notificações e determinações oriundas da fiscalização do órgão ambiental e das ações de
monitoramento do SFB, poderá implicar a aplicação das penalidades previstas neste
contrato e nas normas citadas.

Subcláusula 20.4 — O valor das multas aplicadas ao concessionário e não recolhido será
descontado da garantia, nas formas previstas neste contrato e, se não for suficiente, a
diferença será cobrada na forma da legislação em vigor.

Cláusula 21 - DA SUSPENSÃO SUMÁRIA DAS ATIVIDADES.

Em caso de não cumprimento dos critérios técnicos e do não pagamento dos preços
florestais, além de outras sanções cabíveis, o Serviço Florestal Brasileiro poderá
determinar a imediata suspensão da execução das atividades desenvolvidas em
desacordo com o contrato de concessão e determinar a imediata correção das

Z UM
Página 22 de 29
irregularidades identificadas, nos termos do $ 2º do art. 30 da Lei 11.284/2006 e do art.
51 do Decreto 6.063/2007.

Parágrafo único. A suspensão de que trata esta cláusula não isenta o concessionário do
cumprimento das demais obrigações contratuais.

Cláusula 22 - DAS CONDIÇÕES DE EXTINÇÃO DO CONTRATO DE
CONCESSÃO.

Extingue-se a concessão florestal por qualquer das seguintes causas:
I | esgotamento do prazo contratual;
1. rescisão;
HI. anulação;

IV. falência ou extinção do concessionário e falecimento ou incapacidade do
titular, no caso de empresa individual;

V. desistência e devolução, por opção do concessionário, do objeto da concessão.

Subcláusula 22.1 — Consequências da extinção do contrato.

Extinta a concessão, retornam ao titular da floresta pública todos os bens reversíveis,
direitos e privilégios transferidos ao concessionário.

IA extinção da concessão florestal autoriza, independentemente de notificação
prévia, a ocupação das instalações e a utilização, pelo titular da floresta
pública, de todos os bens reversíveis.

H. A extinção da concessão pelas causas previstas nos itens Il, IV e V da
Cláusula 22 autoriza o poder concedente a executar as garantias contratuais,
sem prejuízo da responsabilidade civil por danos ambientais previstos em lei.

HI. A devolução de áreas não implicará ônus ao poder concedente nem conferirá
ao concessionário qualquer direito a indenização pelos bens reversíveis, os
quais passarão à propriedade do poder concedente.

IV. Em qualquer caso de extinção da concessão, o concessionário fará, por sua
conta exclusiva, a remoção dos equipamentos e bens que não sejam objeto de
reversão, ficando obrigado a reparar ou indenizar os danos decorrentes de
suas atividades e a praticar os atos de recuperação ambiental determinados
pelos órgãos competentes, sob pena de sofrer as sanções estabelecidas neste
contrato, além de indenizar os custos da remoção para o SFB.

Página 23 de 29
Subcláusula 22.2 — Rescisão do contrato pelo poder concedente.

A inexecução total ou parcial do contrato acarretará, a critério do poder concedente, a
rescisão da concessão, a aplicação das sanções contratuais e a execução das garantias,
sem prejuízo da responsabilidade civil por danos ambientais prevista em lei,
resguardado o direito de defesa e contraditório.

8

n.

A rescisão da concessão poderá ser efetuada unilateralmente pelo poder
concedente quando:

a)

b)

(9)

d)

e)

g)

h

»

o concessionário descumprir cláusulas contratuais ou disposições legais e
regulamentares concernentes à concessão;

o concessionário descumprir o PMFS, de forma que afete elementos
essenciais de proteção do meio ambiente e a sustentabilidade da
atividade;

o concessionário paralisar a execução do PMFS por prazo maior que 2
(dois) anos consecutivos, ressalvadas as hipóteses decorrentes de caso
fortuito ou força maior ou as que, com anuência do órgão gestor, visem à
proteção ambiental;

o concessionário descumprir, total ou parcialmente, a obrigação de
pagamento dos preços florestais;

o concessionário perder as condições econômicas, técnicas ou
operacionais para manter a regular execução do PMES;

o concessionário não cumprir as penalidades impostas por infrações, nos
devidos prazos;

o concessionário não atender a notificação do SFB para regularizar o
exercício de suas atividades;

o concessionário for condenado em sentença transitada em julgado por
crime contra o meio ambiente ou a ordem tributária, ou por crime
previdenciário;

o concessionário submeter trabalhadores a condições degradantes de
trabalho ou análogas à de escravo ou explorar o trabalho infantil:

ocorrer fato superveniente de relevante interesse público que justifique a
rescisão, mediante lei autorizativa específica, com indenização das
parcelas de investimento ainda não amortizadas vinculadas aos bens
reversíveis que tenham sido realizados.

Rescindido este contrato pelo poder concedente, por descumprimento de
cláusulas contratuais ou disposições legais e regulamentares por parte do
concessionário, em especial as constantes do art. 78, incisos 1a XIl e XVII,
da Lei 8.666/1993, o concessionário responderá por perdas e danos

po Página 24 de 29
decorrentes de seu inadimplemento, arcando com todas as indenizações, na
forma da lei.

HI. Rescindido o contrato de concessão florestal, não resultará para o órgão
gestor qualquer espécie de responsabilidade em relação aos encargos, ônus,
obrigações ou compromissos com terceiros ou com empregados do
concessionário.

Subcláusula 22.3 — Processo administrativo para rescisão contratual.

A rescisão do contrato de concessão florestal será precedida de processo administrativo,
assegurado o direito de ampla defesa.

IL Será instaurado processo administrativo de inadimplência somente após a
notificação do concessionário e a fixação de prazo para correção das falhas e
transgressões apontadas.

IL Instaurado o processo administrativo e comprovada a inadimplência, a
rescisão será efetuada por ato do poder concedente, sem prejuízo da
responsabilização administrativa, civil e penal do concessionário.

Subcláusula 22.4 — Rescisão por iniciativa do concessionário.

O contrato de concessão florestal poderá ser rescindido por iniciativa do concessionário,
caso venha a ocorrer o descumprimento das normas contratuais pelo poder concedente,
mediante ação judicial especialmente intentada para esse fim, conforme previsto no art.
47 da Lei 11.284/2006.

Subcláusula 22.5 — Desistência.
A desistência, nos termos do art. 46 da Lei 11.284/2006, é condicionada à aceitação
expressa do poder concedente e dependerá de avaliação prévia do órgão competente
para determinar o cumprimento ou não do PMFS. O desistente deve assumir o custo
dessa avaliação e, conforme o caso, as obrigações emergentes.

L A desistência não desonerará o concessionário de suas obrigações com

terceiros.

Cláusula 23 - DA TRANSFERÊNCIA DO CONTROLE SOCIETÁRIO.
A transferência do controle societário do concessionário sem prévia anuência do poder
concedente implicará a rescisão deste contrato e a aplicação das sanções contratuais,

sem prejuízo da execução das garantias oferecidas.

Parágrafo único. Para fins de obtenção da anuência por parte do poder concedente, o

novo controlador deverá: >

Página 25 de 29
IL atender às exigências de habilitação estabelecidas no edital da Concorrência
nº 01/2013;

IL. comprometer-se a cumprir todas as cláusulas deste contrato.

Cláusula 24 - DA RELAÇÃO COM AS COMUNIDADES DO ENTORNO.

O concessionário deverá identificar e receber eventuais demandas e reclamações que
envolvam a UMF objeto do presente contrato ou relacionadas direta ou indiretamente à
execução do contrato, garantindo aos interessados o recebimento, a análise e o
posicionamento em relação às demandas.

L O SFB será informado sobre as demandas e as providências adotadas.
Cláusula 25 — DAS DIVERGÊNCIAS NA INTERPRETAÇÃO E APLICAÇÃO
DO CONTRATO.

Nos casos de divergências na interpretação e na aplicação dos contratos de concessão
florestal, o concessionário poderá encaminhar a questão, por escrito, ao Serviço
Florestal Brasileiro.

Cláusula 26 - DAS AUDITORIAS FLORESTAIS.

A concessão florestal será submetida à auditoria florestal, de caráter independente, em
prazos não superiores a 3 (três) anos a partir da aprovação do 1º Plano Operacional
Anual.

Subcláusula 26.1 — Entidades de auditoria.

As auditorias serão conduzidas por entidades reconhecidas pelo Serviço Florestal
Brasileiro, nos termos do art. 3º, XI, da Lei nº 11.284/2006.

Subcláusula 26.2 — Custos da auditoria.

O concessionário pagará os custos da auditoria mediante a contratação direta da
entidade auditora reconhecida pelo SFB, nos termos do art. 3º, XI, da Lei 11.284/2006.
Cláusula 27 - DO SISTEMA DE MONITORAMENTO DA CADEIA DE
CUSTÓDIA.

O concessionário adotará, desde o início da execução do PMFS, Sistema de Cadeia de
Custódia que permita a identificação individual da origem de cada tora produzida no

PMFS em qualquer etapa, desde a floresta até o processamento, de acordo com a
Resolução SFB nº 6, de 7 de outubro de 2010, publicada no DOU nº 212, de 05 de

Trad

Página 26 de 29
novembro de 2010, seção 1, página 95.

Parágrafo único. O SFB definirá sobre a necessidade de adoção de sistema de
rastreamento remoto de transporte de produtos florestais, de acordo com regulamento.

Cláusula 28 - DOS CONTRATOS DE FINANCIAMENTO.

O concessionário poderá oferecer em garantia, em contrato de financiamento, os direitos
emergentes da concessão, nos termos do art. 29 da Lei 11.284/2006.

Cláusula 29 - DA COMPATIBILIZAÇÃO COM OUTRAS ATIVIDADES.

O concessionário florestal incorporará ao seu PMES e planos operacionais anuais ações
e atividades que visem à compatibilização da atividade de manejo florestal com as
eventuais atividades de mineração que ocorram na UMF, conforme Anexo 4 deste
contrato (Anexo 19 do Edital de Licitação).

Cláusula 30 - DA INFRAESTRUTURA VIÁRIA.

A abertura, construção e manutenção de estradas seguirão as diretrizes técnicas
estabelecidas pelo SFB.

Subcláusula 30.1. — Da manutenção da infraestrutura viária.

O concessionário é responsável pela manutenção das boas condições de trafegabilidade
nas estradas utilizadas para o transporte de sua produção, localizadas dentro do limite da
Flona do Crepori.

Parágrafo único. A não observância desta subcláusula implicará a aplicação das
sanções contratuais previstas na Cláusula 20 deste contrato.

Cláusula 31 - DAS PARCELAS PERMANENTES.

Compete ao concessionário seguir as diretrizes do Serviço Florestal Brasileiro para a
manutenção das parcelas permanentes que vierem a ser instaladas na Unidade de
Manejo Florestal.

Parágrafo único. Parcelas amostrais permanentes são áreas com localização e
demarcação permanente em determinada vegetação, onde são realizadas medições
periódicas de variáveis dendrométricas com vistas à obtenção de estimativas de
mudanças em sua composição e volume.

Cláusula 32 - DO PATRIMÔNIO HISTÓRICO E CULTURAL.

A descoberta de quaisquer elementos de interesse arqueológico ou pré-histórico,
histórico, artístico ou numismático será imediatamente comunicada pelo concessionário
ao Instituto do Patrimônio Histórico e Artístico Nacional, ao ICMBio e ao SFB.

IL O concessionário é responsável pela conservação provisória da coisa
descoberta, a qual deve ser acondicionada e entregue ao chefe da Unidade de

f Página 27 de 29
Conservação.

Cláusula 33 - DA PUBLICAÇÃO.

O SFB publicará no Diário Oficial da União o extrato deste contrato, de acordo com o
parágrafo único do art. 61 da Lei 8.666/1993, ocorrendo a despesa às suas expensas.
Cláusula 34 - DO FORO.

Fica eleito o Foro da Justiça Federal, Seção Judiciária do Distrito Federal, para dirimir
litígios oriundos deste contrato, com renúncia expressa das partes a outros, por mais
privilegiados que sejam.

Cláusula 35 — DA VIGÊNCIA DO CONTRATO.

Este contrato entra em vigor na data de sua assinatura e tem a vigência de 40 (quarenta)
anos contados a partir da data de sua assinatura, sem direito a renovação.

E, por estarem de pleno acordo, assinam o presente instrumento contratual em 3 (três)
vias de igual teor e forma, para um só efeito.

Brasília/DF, 06 de j

ME nº 318. 225. 320.68
RG nº 101.676.182-5 SSP/PC/RS

Marcus Vinicius da Silva Alves
CPF/MF nº 308.107.281-68
RG nº 636.150 SSP/DF

Testemunhas:

par

Izabella Mônica Vieira Teixeira
CPF nº 279.754.601-68
RG nº 457 256 SSP/DF

dia RV

Roberto Ricardo Vizentin
CPF nº 571.436.681-68
RG nº 360 895 SSP/MT

Página 28 de 29
Lista de Anexos

Anexo 1 — Relação das Unidades de Manejo Florestal (UMES).
Anexo 2 — Produtos Passíveis de Exploração.

Anexo 3 — Fichas de parametrização de indicadores para fins de classificação e
bonificação no lote de concessão florestal.

Anexo 4 — Compatibilização com as atividades de mineração.

Da

Página 29 de 29
ANEXO 1

RELAÇÃO DAS UNIDADES DE MANEJO FLORESTAL (UMFSs)

A presente licitação para concessão florestal em floresta pública será realizada
em um lote contendo quatro unidades de manejo florestal (UMES) — todas localizadas na
Floresta Nacional (Flona) do Crepori, devidamente incluída no Cadastro Nacional de
Florestas Públicas (CNFP) e no Plano Anual de Outorga Florestal (PAOF) de 2013.

As delimitações das UMFs foram realizadas com base nas cartas
planialtimétricas editoradas pela Diretoria do Serviço Geográfico do Exército Brasileiro
(DSG-EB) na escala 1:100.000, adequando-se somente então a escalas iguais ou
menores.

Os cálculos de áreas e perímetros são planos e foram realizados utilizando a
Base Cartográfica 1:100.000, razão pela qual são passíveis de correções após a
demarcação em campo das UMFs.

São objetos da concessão florestal as seguintes UMFs:

Unidade de Manejo Florestal — UMF Area (em hectares
UMFI 29.157,00
UMF II 134.148,31
UME HI 59.863,90
UMF IV 219.219,03

Contrato nº 03/2014 - Anexo 1
Página 1 de 13
Mapa das Unidades de Manejo Florestal na Floresta Nacional do Crepori

FLORESTA NACIONAL DO CREPORI
UNIDADES DE MANEJO FLORESTAL
JULHO/2012

Localização no Estado

Divisas Municipais.

10 2 40 km

Contrato nº 03/2014 — Anexo

Página 2 de 13
; E
ETAPE turiea A
OXaUy — PIOZ/£O st ONRNUOS,

| VIVISIHOTA O[ANVI aa davaINn 7
IMOATHD 00 1VNOIVA ViSIUOS | MR os

as
1 [8382401] Of2ur IN 9P 9peprun

UNIDADE DE MANEJO FLORESTAL (UMF) I

Área Plana (em ha): 29.157,00
Perímetro (em m): 106.234
Município: Jacareacanga/PA

Os limites da UMF I são descritos a partir da Base Cartográfica em escala 1:100.000 da
Diretoria do Serviço Geográfico do Exército Brasileiro(DSG-EB), MI-1090, MI-1091.
Inicia-se a descrição deste perímetro no vértice V-101 de coordenadas UTM N
9.275.539,49 m e E 488.549,52 m, situado na confluência do rio Pacu com um igarapé
sem denominação; deste segue a montante pela margem esquerda do referido igarapé
sem denominação com distância de 12.234,81 m até o vértice M-101 de coordenadas
UTM N 9.272.561,03 m e E 498.219,93 m, situado na cabeceira do referido igarapé
sem denominação; deste segue por linha seca com azimute de 26º06'24" e distância de
735,29 m até o vértice M-102 de coordenadas UTM N 9.273.221,30 m e E 498.543,49
m, situado na cabeceira de um igarapé sem denominação; deste segue a jusante pela
margem direita com a distância de 19.277,85 m até o vértice V-102 de coordenadas
UTM N 9.274.349,26 m e E 515.930,10 m, situado na confluência do referido igarapé
sem denominação com o rio Crepori junto ao limite da Flona; deste segue a montante
pela margem esquerda do rio Crepori com distância de 23.892,56 m até o vértice V-103
de coordenadas UTM N 9.259.570,31 m e E 511.656,65 m, situado na confluência do
rio Crepori com um igarapé sem denominação e junto ao limite da Flona; deste segue a
montante pela margem esquerda do referido igarapé sem denominação com a distância
de 1.757,60 m até o vértice M-103 de coordenadas UTM N 9.259.352,61 m e E
509.930,31 m, situado na margem esquerda do referido igarapé sem denominação; deste
segue por linha seca com azimute de 272º43'51" e distância de 20.135,25 m até o
vértice M-104 de coordenadas UTM N 9.260.311,97 m e E 489.817,93 m, situado na
margem direita de um igarapé sem denominação; deste segue a jusante pela margem
direita do referido igarapé sem denominação com distância de 7.839,52m até o vértice
V-104 de coordenadas UTM N 9.263.158,10 m e E 496.543,36 m, situado na
confluência de dois igarapés sem denominação; deste segue a montante pela margem
esquerda com a distância de 4.139,37 m até o vértice M-105 de coordenadas UTM N
9.265.088,76 m e E 499.070,32 m; situado na cabeceira de um dos referidos igarapés
sem denominação; deste segue por linha seca com azimute de 323º17'50" e distância de
1.797,74 m até o vértice M-106 de coordenadas UTM N 9.266.530,10 m e E
497.995,88 m, situado na cabeceira de um igarapé sem denominação; deste segue a
jusante pela margem direita com a distância de 14.424,47 m até o vértice V-101 de
coordenadas UTM N 9.275.539,49 m e E 488.549,52 m, onde se iniciou a descrição
deste perímetro. Todas as coordenadas aqui descritas estão georreferenciadas ao
Sistema de Referência Geocêntrico para as Américas, SIRGAS 2000, e projetadas no
sistema de projeção UTM (Universal Transversa de Mercator), com o Meridiano
Central 57 W (fuso 21) como meridiano central de projeção. Todos os azimutes,
distâncias, áreas e perímetros foram calculados no plano de projeção UTM.

Contrato nº 03/2014 — Anexo 1
Página 4 de 13
ETOPS euBnd

1OXIUY — pIOT/£O 5 MENOS)

(€) carey os conga
(e) ossgposo caem W

INTVISTMOTA OÍANVI dA JAVAINA
THOdaHD 0 TYNOIDVN VISTHOTA

II E)SS10L] OfourIy 9p apeptun
UNIDADE DE MANEJO FLORESTAL (UMF) II

Área Plana (em ha): 134.148,31
Perímetro (em m): 196.985
Município: Jacareacanga/PA

Os limites da UMF II são descritos a partir da Base Cartográfica em escala 1:100.000 da
Diretoria do Serviço Geográfico do Exército Brasileiro (DSG), MI-1090. Inicia-se a
descrição deste perímetro no vértice M-201 de coordenadas UTM N 9.301.660,61 m e
E 454.533,41 m, situado na margem esquerda de um igarapé sem denominação; deste
segue por linha seca com azimute de 105º09'20" e distância de 11.849,39 m até o
vértice M-202 de coordenadas UTM N 9.298.562,70 m e E 465.970,68 m, situado na
margem direita de um igarapé sem denominação; deste segue a jusante pela margem
direita com distância de 2.781,46 m até o vértice V-201 de coordenadas UTM N
9.300.947,90 m e E 466.657,54 m, situado na confluência do referido igarapé sem
denominação com o rio Pacu; deste segue a montante pela esquerda com distância de
59.276,73 m até o vértice M-203 de coordenadas UTM N 9.266.530,10 m e E
497.995,88 m, situado na cabeceira do rio; deste segue por linha seca com azimute de
143º17'50" e distância de 1.797,74 m até o vértice M-204 de coordenadas UTM N
9.265.088,76 m e E 499.070,32 m, situado na margem direita de um igarapé sem
denominação; deste segue a jusante pela margem direita com a distância de 4.139,37 m
até o vértice V-202 de coordenadas UTM N 9.263.158,10 m e E 496.543,36 m, situado
na confluência de dois igarapés sem denominação; deste segue a montante pela margem
esquerda com a distância de 7.839,52 m até o vértice M-205 de coordenadas UTM N
9.260.311,97 m e E 489.817,93 m, situado na margem esquerda de um dos referidos
igarapés sem denominação; deste segue por linha seca com azimute de 195º2216" e
distância de 17.600,81 m até o vértice M-206 de coordenadas UTM N 9.243.340,77 m e
E 485.152,45 m; deste segue por linha seca com azimute de 178º18'06" e distância de
3.329,19 m até o vértice M-207 de coordenadas UTM N 9.240.013,04 m e E
485.251,12 m; situado na margem esquerda de um igarapé sem denominação; deste
segue por linha seca com azimute de 268º06'01" e distância de 1.960,06 m até o vértice
M-208 de coordenadas UTM N 9.239.948,06 m e E 483.292,14 m, situado na cabeceira
de um igarapé sem denominação; deste segue a jusante pela margem direita com
distância de 3.188,40 m até o vértice V-203 de coordenadas UTM N 9.240.304,58 m e
E 480.315,87 m, situado na confluência de dois igarapés sem denominação; deste segue
a montante pela margem esquerda com a distância de 2.045,78 m até o vértice M-209
de coordenadas UTM N 9.242.075,86 m e E 479.861,01 m, situado na cabeceira do
referido igarapé sem denominação; deste segue por linha seca com azimute de
282º5821" e distância de 1.134,97 m até o vértice M-210 de coordenadas UTM N
9.242.330,64 m e E 478.755,01 m, situado na cabeceira um igarapé sem denominação;
deste segue a jusante pela margem direita com a distância de 7.770,12 m até o vértice
M-211 de coordenadas UTM N 9.247.807,07 m e E 474.880,99 m, situado na margem
direita do referido igarapé sem denominação; deste segue por linha seca com azimute de
276º02'58" e distância de 724,01 m até o vértice M-212 de coordenadas UTM N
9.247.883,37 m e E 474.161,01 m, situado na cabeceira de um igarapé sem
denominação; deste segue a jusante pela margem direita do referido igarapé até o
vértice M-213 de coordenadas UTM N 9.263.396,66 m e E 459.481,98 m, situado na
margem direita de um igarapé sem denominação; deste segue por linha seca com
azimute de 26º53'18" e distância de 3.099,66 m até o vértice M-214 de coordenadas

—
E
Contrato nº 03/2014 - Anexo |
Página 6 de 13
UTM N 9.266.161,21 m e E 460.883,82 m, situado na cabeceira de um igarapé sem
denominação; deste segue a jusante pela margem direita com distância de 6.716,27 m
até o vértice M-215 de coordenadas UTM N 9.272.477,26 m e E 459.125,55 m, situado
na margem direita do igarapé do Pacuzinho; deste segue por linha seca com azimute de
12º38'42" e distância de 2.285,08 m até o vértice M-216 de coordenadas UTM N
9.274.706,91 m e E 459.625,77 m, situado na cabeceira de um igarapé sem
denominação; deste segue a jusante pela margem direita com distância de 10.922,14 m
até o vértice M-217 de coordenadas UTM N 9.283.578,50 m e E 454.670,54 m, situado
na margem direita do referido igarapé sem denominação; deste segue por linha seca
com o azimute de 345º57'54" e distância de 18.409,34 m até o vértice M-218 de
coordenadas UTM N 9.301.438,28 m e E 450.206,01 m, situado na confluência do
igarapé do Laranjal com um igarapé sem denominação; deste segue a montante pela
margem esquerda do igarapé sem denominação com a distância de 4.783,18 m até o
vértice M-201 de coordenadas UTM N 9.301.660,61 m e E 454.533,41 m, onde se
iniciou a descrição do perímetro. Todas as coordenadas aqui descritas estão
georreferenciadas ao Sistema de Referência Geocêntrico para as Américas, SIRGAS
2000, e projetadas no sistema de projeção UTM (Universal Transversa de Mercator),
com o Meridiano Central 57 W (fuso 21) como meridiano central de projeção. Todos os
azimutes, distâncias, áreas e perímetros foram calculados no plano de projeção UTM.

Contrato nº 03/2014 — Anexo 1
Página 7 de 13
Unidade de Manejo Florestal Il

“sogoo 4soooo

FLORESTA NACIONAL DO CREPORI
UNIDADE DE MANEJO FLORESTAL Ill
Localização no Estado

Assento

Contrato nº 03/2014 — Anexo |
Página 8 de 13
UNIDADE DE MANEJO FLORESTAL (UMF) II

Área Plana (em ha): 59.863,90
Perímetro (em m): 128.047,96
Município: Jacareacanga/PA

Os limites da UMF III são descritos a partir da Base Cartográfica em escala 1:100.000
da Diretoria do Serviço Geográfico do Exército Brasileiro (DSG), MI-1090 e MI-1169.
Inicia-se a descrição deste perímetro no vértice V-301 de coordenadas UTM N
9.261.364,13 m e E 461.312,28 m, situado na confluência de um igarapé sem
denominação com o igarapé dos Pretos; deste segue a montante pela margem esquerda
com a distância de 22.314,35 m até o vértice M-301 de coordenadas UTM N
9.247.883,37 m e E 474.161,01 m, situado na cabeceira de um igarapé sem
denominação; deste segue por linha seca com azimute de 96º02'58" e distância de
724,01 m até o vértice M-302 de coordenadas UTM N 9.247.807,07 m e E 474.880,99
m, situado na confluência de dois igarapés sem denominação; deste segue a montante
pela margem esquerda de um dos referidos igarapés sem denominação com distância de
7.770,12 m até o vértice M-303 de coordenadas UTM N 9.242.330,64 m e E
478.755,01 m, situado na cabeceira de um dos referidos igarapés sem denominação;
deste segue por linha seca com azimute de 102º58'21" e distância de 1.134,97 m até o
vértice M-304 de coordenadas UTM N 9.242.075,86 m e E 479.861,01 m, situado na
cabeceira de um igarapé sem denominação; deste segue a jusante pela margem direita
com a distância de 2.045,78 m até o vértice V-302 de coordenadas UTM N
9.240.304,58 m e E 480.315,87 m, situado na confluência de dois igarapés sem
denominação; deste segue a montante pela margem esquerda com distância de 3.188,40
m até o vértice M-305 de coordenadas UTM N 9.239.948,06 m e E 483.292,14 m,
situado na cabeceira de um dos referidos igarapés sem denominação; deste segue por
linha seca com azimute de 88º06'01" e distância de 1.960,06 m até o vértice M-306 de
coordenadas UTM N 9.240.013,04 m. e E 485.251,12 m, situado na margem esquerda
de um igarapé sem denominação; deste segue por linha seca com azimute de
178º18'06" e distância de 20.414,86 m até o vértice M-307 de coordenadas UTM N
9.219.607,15 m e E 485.856,15 m, situado na confluência de dois igarapés sem
denominação; deste segue por linha seca com o azimute de 244º38'53" e distância de
9.827,26 m até o vértice M-308 de coordenadas UTM N 9.215.399,32 m e E
476.975,31 m, situado na confluência de dois igarapés sem denominação; deste segue a
jusante pela margem direita com a distância de 6.282,46 m até o vértice M-309 de
coordenadas UTM N 9.219.468,08 m e E 473.787,56 m, situado na margem direita de
um dos referidos igarapés sem denominação; deste segue por linha seca com azimute
336º34'46" e distância de 3.331,15 m até o vértice M-310 de coordenadas UTM N
9.222.524,79 m e E 472.463,51 m, situado na confluência de dois igarapés sem
denominação; deste segue a jusante pela margem direita de um dos referidos igarapés
com a distância de 6.460,84 m até o vértice V-303 de coordenadas UTM N
9.227.954,04 m e E 472.051,91 m, situado na confluência de um igarapé sem
denominação com o igarapé Copaíba; deste segue a jusante pela margem direita com
distância de 12.169,10 m até o vértice M-311 de coordenadas UTM N 9.235.717,10 m e
E 463.715,63 m, situado na confluência do igarapé Copaíba com um igarapé sem
denominação; deste segue por linha seca com azimute de 334º15'45" e distância de
5.995,60 m até o vértice M-312 de coordenadas UTM N 9.241.117,90 m e E
461.112,05 m, situado na confluência de um igarapé sem denominação com o igarapé

Contrato nº 03/2014 — Anexo | . E
E Página 9 de 13
Caroçal; deste segue a jusante pela margem direita do referido igarapé Caroçal com a
distância de 3.956,60 m até o vértice V-304 de coordenadas UTM N 9.243.601,76 m e
E 458.168,12 m, situado na confluência do igarapé Caroçal com um igarapé sem
denominação; deste segue a montante pela margem esquerda do referido igarapé sem
denominação com a distância de 6.173,88 m até o vértice M-313 de coordenadas UTM
N 9.247.722,02 m e E 461.753,92 m, situado na margem esquerda do referido igarapé
sem denominação; deste segue por linha seca com azimute de 352º20'21" e distância de
7.875,07 m até o vértice M-314 de coordenadas UTM N 9.255.526,80 m e E
460.704,12 m, situado na cabeceira de um igarapé sem denominação; deste segue a
jusante pela margem direita com a distância de 6.423,28 m até o vértice V-301 de
coordenadas UTM N 9.261.364,13 m e E 461.312,28 m, onde se iniciou a descrição do
perímetro. Todas as coordenadas aqui descritas estão georreferenciadas ao Sistema de
Referência Geocêntrico para as Américas, SIRGAS 2000, e projetadas no sistema de
projeção UTM (Universal Transversa de Mercator), com o Meridiano Central 57 W
(fuso 21) como meridiano central de projeção. Todos os azimutes, distâncias, áreas e
perímetros foram calculados no plano de projeção UTM.

UR

Contrato nº 03/2014 — Anexo 1
Página 10 de 13
ETAp TT eutdeg
10X3UY - +OT/£O 4 ORNUOS
(ovsposDmap sodp jnruosiod op orsnfp ap joasssDd oamuosop pisou) »

ooones

cogora

! SOOVO SO Z1NO3
0000051 A
-
uma as o
x
vodaia op ynoTs [TT]
am [7

(9) carey usos soon
(91) oomgposs one

ANIVISIUOTA OÍANVIA AA AAVAINN
THOdAHO 0G TVNOIDVN VLSTHOTA

AI VeIsasoLj OfouviA 9P apeprun
UNIDADE DE MANEJO FLORESTAL (UMF) IV

Área Plana (em ha): 219.219,03
Perímetro (em m): 340.329
Município: Jacareacanga/PA

Os limites da UMF IV são descritos a partir da Base Cartográfica em escala 1:100.000
da Diretoria do Serviço Geográfico do Exército Brasileiro ( DSG-EB), MI-1011, MI-
1012, MI-1090 e MI-1091 . Inicia-se a descrição deste perímetro no vértice M-401 de
coordenadas UTM N 9.332.896,53 m e E 500.649,84 m, situado na confluência de dois
igarapés sem denominação; deste segue por linha seca com azimute de 94º46'46" e
distância de 3.880,54 m até o vértice M-402 de coordenadas UTM N 9.332.573,20 m e
E 504.516,88 m, situado na margem esquerda de um igarapé sem denominação; deste
segue a montante pela margem esquerda com distância de 11.995,28 m até o vértice M-
403 de coordenadas UTM N 9.324.929,63 m e E 511.416,78 m, situado na confluência
de dois igarapés sem denominação; deste segue por linha seca com azimute de
74º50'11" e distância de 19.691,02 m até o vértice M-404 de coordenadas UTM N
9.330.080,31 m e E 530.422,22 m, situado na confluência de dois igarapés sem
denominação; deste segue a jusante pela margem direita de um dos referidos igarapés
com a distância de 2.405,52 m até o vértice V-401 de coordenadas UTM N N
9.329.982,09 m e E 532.746,66 m, situado na confluência de um dos referidos igarapés
sem denominação com o rio Crepori; deste segue a montante pela margem esquerda do
rio Crepori com distância de 81.823,98 m até o vértice V-402 de coordenadas UTM N
9.274.349,26 m e E 515.930,10 m, situado na confluência do rio Crepori com um
igarapé sem denominação; deste segue a montante pela margem esquerda do referido
igarapé sem denominação com distância de 19.277,84 m até o vértice M-405 de
coordenadas UTM N 9.273.221,299 m e E 498.543,487 m, situado na cabeceira do
referido igarapé sem denominação; deste segue por linha seca com azimute de
206º06'24" e distância de 735,29 m até o vértice M-406 de coordenadas UTM N
9.272.561,03 m e E 498.219,93 m, situado na cabeceira de um igarapé sem
denominação; deste segue a jusante pela margem direita com a distância de 12.234,81 m
até o vértice V-403 de coordenadas UTM N N 9.275.539,49 m e E 488.549,52 m,
situado na confluência de um dos referidos igarapés sem denominação com o rio Pacu;
deste segue a jusante pela margem direita do rio Pacu com distância de 66.884,30 m até
o vértice V-404 de coordenadas UTM N 9.318.310,75 m e E 472.017,21 m, situado na
confluência do rio Pacu com um igarapé sem denominação e no limite da Flona; deste
segue a montante pela margem esquerda do referido igarapé sem denominação com
distância de 17.179,52 m até o vértice M-407 de coordenadas UTM N 9.309.297,89 m e
E 482.174,35 m, situado na margem direita do referido igarapé sem denominação; deste
segue por linha seca com azimute de 93º16'09" e distância de 5.839,21 m até o vértice
M-408 de coordenadas UTM N 9.308.964,89 m e E 488.004,07 m, situado na
confluência de um igarapé sem denominação com o igarapé do Bruno; deste segue a
montante pela margem esquerda do referido igarapé do Bruno com a distância de
1.750,14 m até o vértice M-409 de coordenadas UTM N 9.307.909,41 m e E
489.289,61 m, situado na margem esquerda do igarapé do Bruno; deste segue por linha
seca com azimute 198º23'12" e distância de 2.981,16 m até o vértice M-410 de
coordenadas UTM N 9.305.080,43 m e E 488.349,26 m; deste segue por linha seca com
azimute de 148º30'26" e distância de 15.771,37 m até o vértice M-411 de coordenadas
UTM N 9.291.632,11 m e E 496.588,11 m, situado na confluência do igarapé

%
e Um n$03/2014 - Anexo |
Página 12 de 13
Pacuzinho com um igarapé sem denominação; deste segue a montante pela margem
esquerda do referido igarapé sem denominação com distância de 6.231,21 m até o
vértice M-412 de coordenadas UTM N 9.291.073,88 m e E 501.962,49 m, situado na
cabeceira do referido igarapé sem denominação; deste segue por linha seca com
azimute de 35º36'07" e distância de 19.073,67 m até o M-413 de coordenadas UTM N
9.306.582,32 m e E 513.066,25 m; deste segue por linha seca com azimute de
305º31'14" e distância de 27.871,51 m até o vértice M-414 de coordenadas UTM N
9.322.775,49 m e E 490.381,40 m, situado na cabeceira de um igarapé sem
denominação; deste segue a jusante pela margem direita com a distância de 10.269,49 m
até o vértice M-415 de coordenadas UTM N N 9.330.480,77 m e E 487.462,22 m,
situado na margem direita do referido igarapé sem denominação; deste segue por linha
seca com azimute de 95º52'29" e distância de 6.248,56 m até o vértice M-416 de
coordenadas UTM N 9.329.841,20 m e E 493.677,97 m, situado na confluência de dois
igarapés sem denominação; deste segue a jusante pela margem direita com a distância
de 8.184,45 m até o vértice M-401 de coordenadas UTM N 9.332.896,53 m e E
500.649,84 m, onde se iniciou a descrição do perímetro. Todas as coordenadas aqui
descritas estão georreferenciadas ao Sistema de Referência Geocêntrico para as
Américas, SIRGAS 2000, e projetadas no sistema de projeção UTM (Universal
Transversa de Mercator), com o Meridiano Central 57 W (fuso 21) como meridiano
central de projeção. Todos os azimutes, distâncias, áreas e perímetros foram calculados
no plano de projeção UTM.

Contrato nº 03/2014 — Anexo |
Página 13 de 13
ANEXO 2

PRODUTOS PASSÍVEIS DE EXPLORAÇÃO

1. Produtos

1.1. Madeira em Toras
1.1.1. Definição

Parte de uma árvore, seções do seu tronco ou sua principal parte, em formato
roliço, destinada ao processamento industrial.

1.1.2. Condições Especiais e Exclusões
I. Espécies florestais que também sejam provedoras de produtos florestais não
madeireiros de uso exclusivo de comunidades locais devem ser manejadas de
forma a garantir a produção sustentável desses produtos não madeireiros.
Provisões especiais nesse sentido deverão constar do Plano de Manejo Florestal
Sustentável (PMFS).

II. Serão imunes de corte todas as espécies madeireiras protegidas por lei ou por
regulamentações locais.

1.2. Material Lenhoso Residual da Exploração Florestal
1.2.1. Definição
Porção de galhos, raízes e troncos de árvores e nós de madeira, normalmente
utilizados na queima direta ou produção de carvão vegeta, utilizados na forma de
lenha, ou; seções aproveitáveis da árvore originadas a partir da galhada, destinadas
à cadeia produtiva da madeira serrada, utilizadas na forma de torete.
1.3. Produtos Florestais Não Madeireiros

1.3.1. Definição

Produtos florestais não lenhosos, incluindo folhas, raízes, cascas, frutos, sementes,
exsudados, gomas, óleos, látex e resinas.

1.3.1.1. Condições Especiais e Exclusões
É Os seguintes produtos só poderão ser explorados pelo concessionário

mediante prévia autorização do Serviço Florestal Brasileiro, que avaliará a
compatibilidade do uso comercial com o uso tradicional da comunidade:

Contrato nº 03/2014 — Anexo 2

H.

HI.

a) palmito e fruto do açaí — Euterpe precatoria ou Euterpe oleracae;

b) fruto de castanha-do-pará — Bertoletthia excelsa;

c) óleo de copaíba — Copaifera spp;

d) semente e óleo de andiroba — Carapa guianensis;

e) resina de breu — Protium spp;

f) cipó titica — Heteropsis flexuosa;

g) látex da seringueira — Hevea spp;

h) resina de jutaicica - Martiodendron elatum; e

i) todos os produtos das demais palmáceas.

O uso comercial desses produtos por parte do concessionário está
condicionado à aprovação de planos de manejo específicos e ao seu
licenciamento ambiental, conforme normas que disciplinam a matéria.

Será garantido acesso regulado gratuito às instituições públicas para coleta
de sementes para fins de produção de mudas. É vedada a essas instituições
a comercialização das sementes coletadas.

A coleta de sementes de espécies que são objeto da exploração para fins

madeireiros será regulada para garantir a adequada regeneração das
espécies no período de pousio da floresta.

pat

Contrato nº 03/2014 — Anexo 2
Página 2 de2
ANEXO 3
FICHAS DE PARAMETRIZAÇÃO DE INDICADORES PARA FINS DE

CLASSIFICAÇÃO E BONIFICAÇÃO DO EDITAL DE CONCESSÃO

FLORESTAL DA FLONA DO CREPORI

Tabela | — Descrição dos indicadores.

Indicadores

Al — Implantação e manutenção de sistema de gestão e
desempenho de qualidade das operações florestais.

A2 — Investimento em infraestrutura e serviços para
comunidade local.

A3 — Adoção de inovações técnicas e tecnológicas associadas
ao manejo florestal.

A4 — Grau de processamento local do produto florestal.
Bl — Investimentos na proteção da UMF.

B2 — Geração de empregos pela concessão florestal.

B3 — Capacitação dos empregados.

B4 — Implantação e manutenção de sistema de gestão da
qualidade, responsabilidade social e saúde e segurança no
trabalho.

BS — Aproveitamento de resíduos florestais.

B6 — oplaatação ee
agi id

Contrato nº 03/2014 — Anexo 3

x

x

x

x X
x
x
x
x
x
X

Página | de 18
Tabela 2 — Ponderação dos critérios e indicadores.

Pontos Pontos totais

Er A Peso dos Pontos totais
Critérios por Indicadores Ea dos Asa
PAR, indicadores . |. dos critérios
critério indicadores
Implantação e manutenção de
Critério sistema de gestão e desempenho
Ambiental 100 Al qe qualidade das operações 1 og 199
florestais.
Critério Investimento em
aobial 100 AZ infraestrutura e serviços para 1 100 100
comunidade local.

Adoção de inovações técnicas
Eficiência 100 A3 e tecnológicas associadas ao 1 100 100
manejo florestal.

Agregação 99 Aq Grau de processamento local 1 200 200
de valor

do produto.

Indicadores
A4 — Grau de processamento local do produto. 15
Bl-= Investimentos na proteção da UMF. 10:
B2 — Geração de empregos pela concessão florestal. 10
B3 — Capacitação dos empregados. sh
B4 — Implantação e manutenção de sistema de gestão da qualidade, 5
responsabilidade social e saúde e segurança no trabalho.
B5— Aproveitamento de resíduos florestais. 15
B6 — Implantação e manutenção de Sistema de Gestão da Qualidade e 7
Ambiental na Indústria.
Limite de bonificação do edital 67%

add

Contrato nº 03/2014 - Anexo 3
Página 2 de 18
FICHA DE PARAMETRIZAÇÃO DE INDICADOR CLASSIFICATÓ

1. Identificação:

“Critério Menor impacto ambiental.

Indicad Implantação e manutenção de sistemas de gestão e desempenho de qualidade
ndieaçor socioambiental das operações florestais.

Parâmetro de

didi à Certificação florestal independente, -

Aplicação (X) Classificatório ( ) Bonificador

2. Parametrização:

Certificação florestal independente das ER realizadas na unidade
de manejo florestal objeto da “concessão rea parado por entidade

Descrição do
indicador ;
+ PEFC- Sistema Pan-Europeu de Certificação Florestal.
Poderão ser considetados outros aiégue del céstificação reconhecidos em
ato próprio pelo Serviço Florestal Brasileiro. .
Intervalo de E A
variação E 6 JNão

Será conferida a pontuação máxima do indicador aos proponentes que se
Classificação comprometerem - com “a certificação - florestal; marcando : “sim”. - Não
pontuarão os proponentes que assinalarem “não”.

Periodicidade e

prazo de Anual, a partir da aprovação do terceiro Plano Operacional Anual (POA).
apuração

Bonificação Não se aplica.

3. Meios de verificação:

e apresentação de certificado válido;
e sumários executivos e relatórios de certificação; e
e consultas às organizações certificadoras.

Contrato nº 03/2014 — Anexo 3

Página 3 de 18
FICHA DE PARAMET

1. Identificação:

Critério Maior benefício social.

Indicador Investimento em infraestrutura e serviços para comunidade local.
Parâmetro de à é E cia :
desemipénho Valor investido nas comunidades locais em bens e serviços.
Aplicação (X) Classificatório ( ) Bonificador

2. Parametrização:

Intervalo de
variação

Periodicidade e
prazo de apuração

Bonificação

ad

Valor anual a ser investido em pomadas SR e residentes na
Flona do Crepori, em equipamentos sociais, bens e serviços definidos a

“ partir de propostas aprovadas pelo Conselho de Meio Ambiente do

Município de Jacareacanga.

O valor anual será expresso em reais (R$) por hectare da área total da
Unidade de Manejo Florestal pretendida pelo eia a ser depositado
em conta específica para este fim.

Os valores ofertados serão reajustados anualmente RE GUIR! índice! de
reajuste dos: preços florestais definido no item 14.5.1 do edital de
licitação.

Intervalo de variação do indicador: entre 0,10 e 0,50 real por hectare.

O licitante que apresentar a proposta com o maior valor anual expresso
em R$/ha por ano, dentro do intervalo de variação, receberá a pontuação
máxima do indicador. As demais propostas serão pontuadas de forma.
diretamente proporcional à proposta vencedora, de acordo com a
fórmula a seguir:

Pontos = (5º) x TP

Em que:
PLic — Proposta do licitante;
PV — Proposta vencedora;
TP — Total de pontos do indicador.

Anual, a partir da aprovação do segundo Plano Operacional Anual.

Não se aplica.

Contrato nº 03/2014 — Anexo 3
Página 4 de 18
3. Meios de verificação:

Poderão ser utilizados, isolada ou conjuntamente, os seguintes meios de verificação:
e — extratos de conta bancária específica;
e — prestação de contas dos investimentos realizados;
e atas de reuniões do Conselho Municipal de Meio Ambiente do Município de
Jacareacanga; e
e verificação e medições in loco dos investimentos.

Contrato nº 03/2014 - Anexo 3
Página 5 de 18
DICADOR

1. Identificação:

Critério Maior eficiência no uso da floresta.

Indicador Adoção de inovações técnicas e tecnológicas associadas ao manejo florestal.
Parâmetro de ado

desempenho Adoção do Modelo Digital de Exploração Florestal.

Aplicação (X)Classificatório ( ) Bonificador

2. Parametrização:

Biqueincret ed Adoção do Modelo Digital de Exploração Florestal como metodologia
pi A mpenho para planejamento, controle e monitoramento das operações florestais.
roi Sm (nã
Será conferida a pontuação máxima do indicador aos proponentes que se
Classifi comprometerem com a adoção do Modelo Digital de Exploração
tee Digital, marcando “sim”. Não pontuarão os proponentes que
assinalarem “não”.
Temo desperação Anual, a partir da aprovação do segundo plano operacional anual.
Não se aplica.

Bonificação

3. Meios de verificação:

Poderão ser utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

e análise de POAs;

e visitas de campo;

e análise de relatórios e mapas; e

* análise de banco de dados georreferenciados.

pl —

Contrato nº 03/2014 — Anexo 3
Página 6 de 18
FICHA DE

PARAMETRIZAÇÃO DE INDICADOR CLASSIFICA

1. Identificação:

Critério
Indicador

Parâmetro de
dessas

Aplicação

Maior agregação de valor ao produto florestal na região da concessão
florestal.

Grau de processamento local do produto.

Valor adicionado «à madeira: em- tora extraída da UMF, por meio de
E

(X) Classificatório (X) Bonificador

2. Parametrização:

Descrição do
parâmetro de
desempenho

Intervalo de
variação

A agregação de valor é verificada por meio do Fator de Agregação de
Valor (FAV), que mede a relação entre o preço de venda dos produtos
processados e o preço mínimo do edital para o produto tora. O cálculo é

relação. “obtida com a-venda dos

multiplicado pela:
um raio de'150 km.

durante o Pee e prodição am

Em que:

A = Receita sida pi ri
processados, oriundos de toras produzidas na UME durante O período de
produção anual.

B = Valor das toras produzidas durante o período de produção anual,
com base no Preço Mínimo do Edital, corrigido pelo índice de reajuste
do contrato.

C = Volume anual de toras, com origem na UMF, processadas
diretamente pelo concessionário (em mº) em plantas industriais
localizadas nos municípios situados em um raio de até 150 km de
distância dos limites da floresta nacional do Crepori.

D = Volume total de toras extraídas da UMF pelo concessionário (em
mº) durante o ano.

Mínimo — 12.
Máximo — Sem limite.

Contrato nº 03/2014 — Anexo 3
Página 7 de 18
O licitante que apresentar o maior FAV receberá 100% dos pontos e os
Classificação demais receberão pontuação diretamente proporcional à proposta
vencedora.

Anual, a partir da aprovação do segundo Plano Operacional Anual,
conforme gradação a seguir:

— “alcance de no mínimo 50% da proposta na primeira avaliação
anual;

Periodicidade e

prázo de apuração — alcance de no mínimo 70% da proposta na segunda avaliação

anual;

— alcance de no mínimo 90% da proposta na terceira avaliação
anual;

— “alcance pleno da proposta a partir da quarta avaliação anual.

Será concedida bonificação de 1% para de cada 1 ponto acima da

Bonificação proposta técnica, até o limite de 15%.
O indicador será apurado anualmente a partir de solicitação do
Aplicação concessionário, conforme regras estabelecidas na Resolução SFB

04/2012.

3. Meios de verificação:

Poderão ser utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

* documentação de origem florestal;

e Guias de Recolhimento da União (GRUs);

* análises do processamento industrial;

* cadeia de custódia dos produtos;

e dados, informações e relatórios do concessionário;
e notas fiscais de venda de produtos; e

e checagens de campo.

pa

Contrato nº 03/2014 — Anexo 3
Página 8 de 18
FICHA DE CARACTERIZAÇÃO DE INDICADOR EXCLUSIVAMENTE

BONIFICADOR

1. Identificação:

Critério Menor impacto ambiental.

Indicador Investimentos em bens e serviços voltados para a proteção da UMF.
Parâmetro de : E

da éNMO Investimentos realizados.

Aplicação ( )JClassificatório (X) Bonificador

2. Parametrização:

Investimentos em bens e serviços voltados para a proteção da UMF,
adicionais aos apresentados no Plano de Proteção a ser elaborado pela
concessionária e aprovado previamente pelo SFB, conforme detalhamento a
seguir:

e investimentos em equipamentos: investimentos em bens de capital
para o exercício das atividades de monitoramento, fiscalização e
controle na floresta pública federal. São elegíveis a aquisição de
veículos terrestres e fluviais e equipamentos de comunicação, entre
outros; E

* investimentos em infraestrutura: são elegíveis investimentos em
infraestruturas voltadas para a proteção da UMF, tais como a
construção de postos de controle ao longo de vias terrestres e fluviais,

instalação de portões e cercas;
Descrição do e investimentos em serviços: são elegíveis investimentos em serviços,
parâmetro de tais como: vigilância patrimonial, apoio logístico às operações de
Hlesempenho. fiscalização e controle.
O investimento para ser elegível para a bonificação deverá possuir as
seguintes características mínimas:

* ter vínculo com os planos de manejo da Flona e de proteção da UMF
apresentados pelo concessionário;

e atender a alguma contingência, conforme demanda e aprovação
prévia do SFB;

* possuir comprovantes fiscais de execução das despesas;

e estar em conformidade com as normas que regem as relações

trabalhistas.

Página 9 de 18

Contrato nº 03/2014 - Anexo 3
O concessionário receberá bonificação no preço da madeira, de acordo com o
valor do investimento realizado, conforme parâmetros descritos a seguir:

1. investimentos em equipamentos:

e desconto máximo no valor de compra de cada equipamento até um
limite máximo anual de 5% sobre o valor do m' de tora produzida.
Cada equipamento poderá ser elegível para bonificação durante os
dois anos seguintes a sua aquisição;
2. investimentos em infraestrutura:

e desconto máximo no valor do custo da obra até um limite máximo
anual de 5% sobre o valor do m” de tora produzida. Cada obra de

R di
pesada infraestrutura poderá ser elegível para bonificação durante os dois
bonificação anos seguintes à sua conclusão;

3. investimentos em serviços:

e desconto máximo no valor do custo do serviço ou até um limite
máximo anual de 5% sobre o valor do m” de tora produzida, durante o
ano seguinte à sua prestação;

O limite anual de bonificação deste indicador é de 10%, não sendo possível a
aplicação de valores de bonificação que excedam esse valor. Em caso do
concessionário alcançar percentual de bonificação maior do que o limite de 10%,
terá de optar pelo investimento a ser bonificado.

Apuração "conforme regras estabelecidas ná Resolução SEB 04/2012

3. Meios de verificação:

e notas fiscais; e
e verificações em campo.

Contrato nº 03/2014 - Anexo 3
Página 10 de 18
FICHA DE CARACTERIZAÇÃO DE INDICADOR EXCLUSIVAMENTE

BONIFICADOR

1. Identificação:

Critério Maior benefício social.

Indicador Geração de empregos pela concessão florestal.

Parâmetro de E j
desempenho Estoque anual médio de empregados na concessão florestal.
Aplicação ( ) Classificatório ( X) Bonificador

2. Paramietrização:

Estoque médio de empregados é trabalhadores Brópdios ou tásceirizados nas
atividades florestais e industriais associadas à concessão florestal.

dado. de empregos mantidos
pelo concessionári E nas atividades

florestal e industrial.

Descrição do
parâmetro de
desempenho

EEI = estoque de empregos na nd
EEF = estoque de empregos na Unidade de Manejo Florestal (UMF).

O cálculo de emprégos na indústria será realizado de forma proporcional ao
volume processado oriundo da concessão florestal.

EEI
Estoque de empregos na indústria (BED) = (Bim x (=)

Em que:
VC — volume processado oriundo da concessão florestal;

VT - volume total processado na unidade industrial,

Página 11 de 18

Contrato nº 03/2014 - Anexo 3
Número mínimo de empregos diretos por UMF para a aplicação da
bonificação:

e UMF1-40 empregos;
e UMF II - 180 empregos;
e UMF II - 80 empregos;
e UMF IV - 290 empregos.

Parâmetros para a aplicação da bonificação:

Regras de
aplicação da e UMF 1 - 2% de bonificação para cada emprego acima do número
bonificação mínimo de empregos para bonificação, até um limite de 10%;

* UMF IL - 1% de bonificação para cada 2 empregos acima do número
mínimo de empregos para bonificação, até um limite de 10%;

e UMF III — 1% de bonificação para cada emprego acima do número
mínimo de empregos para bonificação, até um limite de 10%;

e UMF IV - 1% de bonificação para cada 3 empregos acima do número
mínimo de empregos para bonificação, até um limite de 10%.

à o O “indicador - será apurado anualmente a. partir. de solicitação do
puraçã concessionário, conforme regras estabelecidas na Resolução SFB 04/2012.

3. Meios de verificação:
Poderão ser utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

registros na Carteira de Trabalho e Previdência Social (CTPS);
folha de pagamento;

contratos de terceirização; e

Documentos de Origem Florestal (DOF).

e...

4. Definições:

Média mensal do número de empregados do concessionário nos

municípios situados em um raio de até 150 km de distância dos limites

da floresta nacional licitada. Será considerado o estoque de empregos

no início de cada mês, somado às admissões e descontadas as

demissões no mesmo mês. Serão considerados os trabalhadores da

Unidade de Manejo Florestal e os trabalhadores das unidades de
Estoque de processamento responsáveis pela transformação das toras oriundas da
empregos UMF.

Poderão ser contabilizados os empregos de mais de uma unidade de
processamento pertencente, ou não, ao concessionário ou ao consórcio
vencedor da licitação, desde que atendam ao critério de localização,
processem matéria-prima oriunda da concessão florestal e adotem o
sistema de controle de cadeia de custódia definido pelo SFB.

Ê Contrato nº 03/2014 - Anexo 3
É Página 12 de 18
FICHA DE CARACTERIZAÇÃO DE INDICADOR EXCLUSIVAMENTE

BONIFICADOR

1. Identificação:

Critério Maior benefício social.

Indicador Capacitação dos empregados.
SER hos ssa sa

q EO Investimentos na capacitação de empregados.

Aplicação () Classificatório (X) Bonificador

2. Parametrização:

Investimentos na capacitação e no treinamento de empregados em atividades
ligadas ao manejo florestal sustentável, à industrialização de produtos

Descrição do | florestais e à gestão e administração de negócios.

parâmetro de

desempenho Serão elegíveis capacitações e treinamentos pontuais e contínuos que
possuam comprovantes de despesas, relatórios de atividades e certificados de
treinamento para cada trabalhador.

Regras de Serão bonificados investimentos em qualificação de mão de obra em até 80%
aplicação da do valor comprovado dos gastos em instrutoria, até o limite de 5% sobre o
bonificação preço do m de tora produzida.

A puro O indicador será apurado anualmente a partir de solicitação do
P concessionário, conforme regras estabelecidas na Resolução SFB 04/2012.

3. Meios de verificação:

e apresentação de comprovantes de despesas;

e relatórios executivos com registros fotográficos;
e certificados por trabalhador capacitado; e

e outros.

Contrato nº 03/2014 — Anexo 3
Página 13 de 18
FiCHA DE CARACTERIZAÇÃO DE INDICADOR EXCLUSIVAMENTE DE

BONIFICAÇÃO

1. Identificação:

Critério

Indicador

Parâmetro de
desempenho

Aplicação

Maior benefício social.

Implantação e manutenção de sistema de gestão da qualidade, responsabilidade
social e saúde e segurança no trabalho.

Certificação independente.

() Classificatório (X) Bonificador

2. Parametrização:

Descrição do
parâmetro de

Certificação da ERES em sistemas de cunlidodo; responsabi lados Gala e
saúde é segurança no trabalho, por meio dos seguintes sistemas;

1. certificação de gestão de qualidade social e saúde e segurança: no
trabalho: ? E

* Sério OHSAS 18001;
+ Séric ISO 18.000;

2; Sistema de Gestão de Responsabilidade Social:

+ SA 8,000;
e NBR 16.001.

: Poderão ser aceitos outros PARRA Rr E

Regras de
aplicação da
bonificação

do SFB.

A bonificação se aplica a partir da comprovação do alcance do certificado e é
renovável anualmente, de acordo com a validade do certificado, com base nos
seguintes percentuais:

* Sistema de Gestão de Responsabilidade Social — 2%;

e certificação de gestão de qualidade social e saúde e segurança no
trabalho — 3%;

e ambas certificações — 5%.

Anualmente, a partir de solicitação do concessionário, conforme regras
estabelecidas na Resolução SFB 04/2012. A bonificação perderá efeito
imediatamente após uma eventual perda da certificação.

Contrato nº 03/2014 — Anexo 3
Página 14 de 18
3. Meios de verificação:

e apresentação de certificado válido;
* sumários executivos e relatórios de certificação; e
e consultas às organizações certificadoras.

Contrato nº 03/2014 — Anexo 3
Página 15 de 18
FICHA DE CARACTERIZAÇÃO DE INDICADOR EXCLUSIVAMENTE DE

BONIFICAÇÃO

1. Identificação:
Critério Maior eficiência.

Indicador Aproveitamento de resíduos florestais.

Parâmetro de Geração ou cogeração de energia, por meio do uso de resíduos florestais
desempenho industriais.

Aplicação () Classificatório (X) Bonificador

2. Parametrização:

Descrição do
parâmetro de
desempenho

Implantação de sistema de geração ou cogeração de energia térmica ou
elétrica e térmica a partir de resíduos florestais.

Geração e cogeração contínua de energia térmica e elétrica:

* geração/cogeração de energia térmica — 70% do percentual máximo
de bonificação do indicador durante 10 anos;

* geração/cogeração contínua de energia elétrica e térmica — 100% do
percentual máximo de bonificação do indicador durante 10 anos.

O prazos iniciam sua contagem a partir da entrada em operação dos

equipamentos e a efetiva geração de energia.

Industrialização de resíduos florestais para objetos de madeira e

compactação para energia:

e utilização de no mínimo 5% dos resíduos gerados na indústria —

Regras para a O E E
aplicação da 2,5% de bonificação;

bonificação e utilização de no mínimo 10% dos resíduos gerados na indústria —
5,0% de bonificação;

e utilização de no mínimo 15% dos resíduos gerados na indústria —
7,5% de bonificação;

e utilização de no mínimo 20% dos resíduos gerados na indústria —
10% de bonificação;

e utilização acima de 25% dos resíduos gerados na indústria — 15% de
bonificação.

A bonificação à industrialização de resíduos florestais poderá ser
acessada por no máximo 10 anos.

O indicador será apurado anualmente, a partir de solicitação do
concessionário, conforme regras estabelecidas na Resolução SFB 04/2012.

Je Comtrato nº 03/2014 - Anexo 3 Vo

Página 16 de 18

Apuração
3. Meios de verificação:
Poderão ser utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

avaliação da central de geração de energia elétrica;

avaliação do histórico de consumo de energia elétrica da rede pública;
romaneio das unidades de consumo de energia térmica;

estudos de rendimento industrial;

notas fiscais; e

medições in loco.

4. Definições:

Definição

Gerar a Geração/cogeração de energia térmica e elétrica de forma contínua para
pic o abastecimento industrial próprio ou comercialização.

Produtos gerados a partir do aproveitamento de resíduos sólidos de
Eq pela madeira oriundos do processamento primário, abrangendo objetos
decorativos, móveis, componentes, bijuterias, entre outros.

Compactação de Resíduos de madeira prensados e compactados em alta pressão sem
resíduos. aglutinantes químicos para a produção de energia.

Contrato nº 03/2014 — Anexo 3
Página 17 de 18
FICHA DE CARACTERIZAÇÃO DE INDICADOR EXCLUSIVAMENTE DE

BONIFICAÇÃO

1. Identificação:
Critério Maior eficiência.
Indicador Implantação e manutenção de Sistema de Gestão da Qualidade e Ambiental

na indústria.

Parâmetro de Certificação ind dente;

desempenho

Aplicação () Classificatório (X) Bonificador

2. Parametrização:

1. certificação de gestão de qualidade e sistema de gestão ambiental das
Descrição do seguintes séries de normas:
Paramos» Sério 150 9.000;
*» Série ISO 14.000.
ri ser aceitos outros sistemas e normas, de acordo com análise e decisão

A bonificação se aplica a partir da comprovação do alcance do certificado e é
renovável anualmente, de acordo com sua validade e com os seguintes

percentuais:
Regras para e sistema de Gestão de Qualidade — 5% de bonificação sobre o preço
bonificação do produto madeira em tora;

e certificação de sistema de gestão ambiental - 2% de bonificação
sobre o preço do produto madeira em tora;

e ambas certificações — 7%.

Anualmente, a partir de solicitação do concessionário, conforme regras
Apuração estabelecidas na Resolução SFB 04/2012. A bonificação perderá efeito
imediatamente após uma eventual perda da certificação.

3. Meios de verificação:

+ apresentação de certificado válido;
e sumários executivos e relatórios de certificação; e
e consultas às organizações certificadoras.

so

Contrato nº 03/2014 — Anexo 3
Página 18 de 18
OMPATIBIL

1. Confluência entre as áreas de produção florestal e mineral.

1.1.

O Decreto S/N, de 13 de fevereiro de 2006, que cria a Floresta Nacional
(Flona) do Crepori, permite a atividade mineral nesta Flona, desde que esteja
de acordo com as prescrições do plano de manejo e a legislação ambiental
e mineral vigente, nos seguintes polígonos:

“I - Area 1: inicia-se esta descrição no ponto 1, de c.ga. 7713" Se
57º5'42" Wgr., localizado na confluência de dois afluentes sem
denominação da margem esquerda do Rio Marupá; deste ponto, segue a
montante pela margem direita do afluente setentrional até o ponto 2, de
cga 7 SS e.57 6131" Wgr., localizado em uma de suas cabeceiras;
deste ponto, segue em linha reta atfr o ponto 3, de cga 7º2'0" S e
57º5'58" Wgr., localizado na cabeceira do Igarapé Serra Verde; deste
ponto, segue por linhas retas, passando pelos pontos 4, de c.g.a. 7º0 "48"
Se 57º5'46" Wgr., 5, de cga. 700'00" S e 57/06'07" Wgr., 6, de cega.
700'00" S e 57º12'46" Wgr., e 7, de c.ga. 70801" S e 57º08'09" Wgr.,
localizado na margem esquerda de um afluente sem denominação da
margem esquerda do Rio Marupá; deste ponto segue a jusante pela margem
esquerda do referido afluente até o ponto 1, início desta descrição;

II - Area 2: inicia-se esta descrição no ponto 01, de cga. 6 53'35"Se
56º 52'54" Wgr., localizado na foz de um afluente sem denominação no Rio
Marupá; deste ponto, segue a jusante pela margem direita do Rio
Marupá até o ponto 2, de c.g.a. 6º51'16" Se 56º50'48" Wgr., localizado
na foz do Rio Marupá no Rio Crepori; deste ponto, segue a jusante
pela margem direita do Rio Crepori, atp= o ponto 3, de c.ga. 6º00'18" S e
56º55'45" Wgr., localizado na margem direita do Rio Crepori; deste
ponto, segue em linha reta at/ 0 ponto 4, de c.g.a. 6953/00" S e 56º55"43"
Wgr.; deste ponto, segue em linha reta atp- o ponto 5, de c.g.a. 6 "53'00" S
e 57'00'00" Wgr.; deste ponto, segue em linha reta atp= o ponto 6, de c.ga.
6º53'39" S e 57º00'00" Wegr., localizado na margem direita de um afluente
sem denominação do Rio Marupá; deste ponto, segue a jusante pela
margem direita do referido afluente até o ponto 1, início desta descrição. ”

1.2. As duas áreas citadas acima podem ser visualizadas no mapa 1, que apresenta

a Flona do Crepori, seu zoneamento e a porção do território onde é
possível ocorrer a realização de atividade mineral.

Contrato né 03/2014 — Anexo 4
Página 1 de S
Mapa 1 - Zoneamento da Flona do Crepori com área de mineração e UMFs.
NO FLORESTA NACIONAL DO CREPORI
MAPA DE ZONEAMENTO E ÁREA COM

POSSIBILIDADE DE MINERAÇÃO

vocação no tuo

hoo
Fonte: SFB 2012.

1.3. A extração mineral na Flona do Crepori possui o modelo de organização social e
produtivo baseado na lavra garimpeira, com predominância do método de
desmonte hidráulico e mecânico de barrancos de rio.

2. Confluência e compatibilização com a lavra garimpeira

2.1. O artigo 70 do Decreto-Lei 227/67 (“Código de mineração”) define a atividade
garimpeira como "O trabalho individual de quem utiliza instrumentos
rudimentares, aparelhos manuais ou máquinas simples e portáteis, na extração
de pedras preciosas, semipreciosas e minerais metálicos ou não metálicos,
valiosos, em depósitos de eluvião ou aluvião, nos álveos de cursos dágua ou nas
margens reservadas, bem como nos depósitos secundários ou chapadas
(grupiaras), vertentes e altos de morros, depósitos esses genericamente
denominados garimpos”.

2.2. A Flona do Crepori, segundo levantamento realizado no ano de 2011, apresentava

27 garimpos ativos e 5 inativos, a maioria dos quais ao longo do rio Crepori, na

faixa em que é permitida a mineração, segundo o seu Decreto de criação (mapa 2),

e ao longo do rio das Tropas, limite Oeste da Unidade de Conservação (UC).

2.3. O Plano de Manejo da Unidade de Conservação (PMUC) condiciona a

permanência dessas frentes de extração à sua regularização ambiental e

formalização, o que implica a assinatura de Termos de Ajuste de Conduta (TACs)

Re Contrato nº 03/2014 — Anexo 4 UR
Página? de 5
Ambiental e a adoção de boas práticas socioambientais, conforme determinam o
código de mineração e demais leis e normas correlatas.

2.4. O PMUC limita a ampliação das frentes de garimpo ao longo dos rios às zonas
pré-estabelecidas no próprio PMUC.

2.5. A compatibilização entre as atividades florestal e garimpeira acontecerá pela
assinatura de TAC Ambiental de cada garimpo. Esses TACs visam a definir as
regras para a manutenção das lavras garimpeiras e sua convivência com as
normas de uso da unidade.

Mapa 2 — Localização dos garimpos e estabelecimentos rurais na Floresta Nacional do
Crepori.

T

|
ae “NL. FLORESTA NACIONAL DO CREPORI
| MAPA DE LOCALIZAÇÃO DOS GARIMPOS

E ESTABELECIMENTOS RURAIS.

tocar co onto

Fonte: SFB 2012.

3. Confluência e compatibilização com a mineração industrial

3.1. A atividade de pesquisa mineral poderá ocorrer em toda a zona de manejo florestal,
desde que devidamente autorizada, licenciada e aprovada pelos órgãos
competentes.

3.2. A pesquisa mineral pode ser realizada por meio de pesquisas de coleta de solo e de
sondagem. Essas atividades preveem reduzido impacto ambiental e supressão
florestal. A supressão vegetal está associada à abertura de pequenos ramais de
acesso e de clareiras para sondagem (ver Figura 1).

E
o
Contrato nº 03/2014 — Anexo 4
Página 3 de 5
33.

3.4.

RB

3.6.

Figura 1 — Pesquisa de lavra garimpeira.

Em UCs, a atividade de pesquisa mineral está associada ao processo de
licenciamento ambiental, que estabelecerá as condicionantes ambientais e as
medidas preventivas, mitigadoras e reparadoras de danos.

A formalização das atividades minerárias em escala industrial permite o
desenvolvimento de estratégias de compatibilização operacional, como o
compartilhamento da rede viária, o aproveitamento do material lenhoso e o
ajuste dos cronogramas operacionais.

O PMUC prevê as regras e condicionantes a serem seguidos pela atividade de
pesquisa mineral, a seguir mencionadas:

3.5.1. Após a identificação de uma jazida mineral economicamente viável
com relatório aprovado pelos órgãos competentes, o outorgante irá
seguir os trâmites necessários para a obtenção da outorga do direito de
lavra em seus diferentes regimes. Este trâmite está vinculado à
apresentação de projeto e de anteprojeto de lavra mineral e ao
cumprimento de todas as etapas do licenciamento ambiental.

3.5.2. O mapa 3 apresenta a situação atual da Flona do Crepori e seu entorno
relativo às solicitações junto ao Departamento Nacional de Pesquisa
Mineral (DNPM, para pesquisa, requerimento e autorizações para
lavras garimpeiras. Algumas empresas têm investido em pesquisa na
área da Flona, mas não há registro de concessão mineral na Flona.

O minério objeto de exploração garimpeira e de requerimentos de pesquisa e
lavra na área da Flona, segundo o DNPM, é quase em sua totalidade o ouro
(tanto fino como em pepita). Nos trabalhos de campo realizados para a
elaboração do PMUC, não foi relatado nenhum outro mineral extraído da
área da UC, apesar de as solicitações junto ao DNPM indicarem
requerimentos para ilmenita (1), cobre (1), columbita (1), estrôncio (2) e

cassiterita (11).
VA Contrato nº 03/2014 — Anexo 4

Página 4 de 5
Mapa 3 - Localização das solicitações de processos minerários na Flona do
Crepori e em seu entorno.

Fonte: SFB, com base em dados do DNPM 2012.

3.7. A atividade industrial de lavra de ouro primário é caracterizada por ser
composta por minas profundas, de galeria e muito localizada. O Ministério das
Minas e Energia (MME) estima que uma mina de ouro ocupe entre 10 e 100
hectares de superficie.

3.8. O contrato de concessão florestal afirma que qualquer redução da área efetiva
de manejo outorgada poderá ensejar a revisão do equilíbrio econômico-
financeiro do contrato.

3.9. A compatibilização da atividade de manejo florestal com a atividade de
mineração industrial será precedida de um plano de compatibilização
operacional entre os concessionários florestal e mineral.

3.10. De forma suplementar às legislações ambiental e minerária, a atividade de

supressão vegetal para abertura de lavras e minas em Flonas é regulamentada
pela Instrução Normativa ICMBio 09/2010. VU

Contrato nº 03/2014 — Anexo 4
Página 5 de 5
